Name: Council Regulation (EEC) No 3189/88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria
 Type: Regulation
 Subject Matter: distributive trades;  Europe;  Africa;  Asia and Oceania
 Date Published: nan

 20 . 10 . 88 No L 287/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3189/ 88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria Syria is concerned and whereas these adjustments should be indicated in the Annexes to this Regulation; Whereas it is necessary to amend Article 1 of Regulation (EEC) No 449 / 86 , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Cooperation Agreements have been concluded between the European Economic Community on the one hand and Morocco (*) and Syria ( 2 ) on the other ; Whereas the Protocols to the abovementioned Agreement which are to be concluded as a result of the accession of Spain and Portugal to the Community must be approved by the Contracting Parties in accordance with their own procedures ; Whereas , pending completion of those procedures , without which the Protocols cannot enter into force , it is necessary to lay down the arrangements for the trade of Spain and Portugal with Morocco and Syria which are to replace the arrangements laid down by Regulation (EEC) No 449 / 86 ( 3 ), as last amended by Regulations (EEC) No 4150 / 87 ( 4 ) and (EEC) No 4162 / 87 ( 5 ); Article 1 1 . The Kingdom of Spain and the Portuguese Republic shall apply to trade in the products covered by the Agreements with Morocco and Syria the arrangements resulting from those Agreements , subject to the specific conditions provided for in Regulation (EEC) No . 2573 / 87 . 2 . Regulation (EEC) No 2573 / 87 shall apply to trade with Morocco and Syria , subject to the special arrangements set out respectively in Annexes A and B to this Regulation . Article 2 Morocco and Syria are hereby added to the list of Mediterranean non-member countries contained in Article 1 of Regulation (EEC) No 449 / 86 . Whereas Regulation (EEC) No 2573 / 87 ( 6 ) laid down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other , pending the entry into force of the Protocols to be concluded with those countries following the accession of Spain , and Portugal ; Whereas Regulation (EEC) No 2573 / 87 should be adjusted in so far as the trade of Spain and Portugal with Morocco and ( ») OJ No L 264 , 27 . 9 . 1978 , p. 1 . ( 2 ) OJ No L 269 , 27 . 9 . 1978 , p. 1 . Article 3 This Regulation shall enter into force on 1 November 1988 . It shall apply until the Protocols with each of the countries concerned enter into force . ( 3 ) OJ No L 50 , 28 . 2 . 1986 , p . 40 . ( 4 ) OJ No L 389 , 31 . 12 . 1987 , p . 1 . ( s ) OJ No L 396 , 31 . 12 . 1987 , p . 1 . ( 6 ) OJ No L 250 , 1 . 9 . 1987 , p . 1 . No L 287/2 Official Journal of the European Communities 20 . 10 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 October 1988 . For the Council The President V. PAPANDREOU No L 287 / 320 . 10 . 88 Official Journal of the European Communities ANNEX A Special arrangements for applying Regulation (EEC) No 2573 / 87 to trade between Spain and Portugal and Morocco The provisions of the Articles and Annexes of Regulation (EEC) No 2573 / 87 which are indicated below shall be applied subject to the following special arrangements : Article 6 Only paragraph 1 shall apply to Morocco . Article 18 Only paragraph 1 shall apply to Morocco . ANNEX I List provided for in the first indent of Article 3 (2 ) applicable to Morocco CCT heading Description No 28.10 31.05 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Other woven fabrics of cotton Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale Woven fabrics of man-made fibres (discontinuous or waste ) Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic nor rubberized Under garments , knitted or crocheted , not elastic nor rubberized Outer garments and other articles , knitted or crocheted , not elastic nor rubberized Men's and boys' outer garments Women's , girls' and infants' outer garments Men's and boys' under garments , including collars , shirt fronts and cuffs Glazed setts , flags and paving , hearth and wall tiles 55.09 56.05 56.07 60.03 60.04 60.05 61.01 61.02 61.03 69.08 No L 287 /4 Official Journal of the European Communities 20 . 10 . 88 ANNEX II List provided for in the first indent of Article 5 ( 1 ) applicable to Morocco Quota No CCT heading No Description Basic quota 1 85.15 35 unitsRadiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( inclu ­ ding receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception appara ­ tus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras: III . Receivers , whether or not incorporating sound recorders or reprodu ­ cers : b ) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is :  From more than 42 cm up to and including 52 cm  More than 52 cm 2 87.01 4 unitsTractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys : ex B. Agricultural tractors (excluding walking tractors ) and forestry tractors , wheeled :  With an engine of a cylinder capacity of 4 000 cm3 or less No L 287 / 520 . 10 . 88 Official Journal of the European Communities ANNEX III List provided for in the second indent of Article 5 ( 1 ) applicable to Morocco Quota No CCT heading No Description Basic quota 1 25.03 Sulphur of all kinds , other than sublimed sulphur , precipitated sulphur and colloidal sulphur 69 tonnes 2 29.03 36.01 36.02 ex 36.04 36.05 36.06 Sulphonated , nitrated or nitrosated derivatives of hydrocarbons : B. Nitrated and nitrosated derivatives : ex I. Trinitrotoluenes and dinitronaphthalenes:  Trinitrotoluenes Propellent powders Prepared explosives , other than propellent powders Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters; detonators :  Other than electrical detonators Pyrotechnic articles ( for example , fireworks , railway fog signals , amorces , rain rockets ) Matches (excluding Bengal matches) 9 tonnes 3 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : I. Polyethylene : ex b ) In other forms :  Waste and scrap ex II . Polytetrahaloethylenes:  Waste and scrap ex III . Polysulphohaloethylenes :  Waste and scrap ex IV . Polypropylene :  Waste and scrap ex V. Polyisobutylene:  Waste and scrap VI . Polystyrene and copolymers of styrene : ex b ) In other forms :  Waste and scrap VII . Polyvinyl chloride : ex b ) In other forms :  Waste and scrap ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Waste and scrap 17 tonnes No L 287 / 6 Official Journal of the European Communities 20 . 10 . 88 Quota No CCT heading No Description Basic quota 39.02 (cont'd) C. ex IX . Polyvinyl acetate :  Waste and scrap ex X. Copolymers of vinyl chloride with vinyl acetate :  Waste and scrap ex XI . Polyvinyl alcohols , acetals and ethers :  Waste and scrap ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Waste and scrap ex XIII . Coumarone resins , indene resins and coumarone-indene resins :  Waste and scrap XIV. Other polymerization or copolymerization products : ex b ) In other forms:  Waste and scrap 4 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : I. Of regenerated cellulose III . Of hardened proteins V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 c) Corset busks and similar supports for articles of apparel or clothing accessories ex d ) Other :  Excluding airtight clothing affording protection against radiation or radioactive contamination , not combined with breathing apparatus 180 000 ECU 5 ex 58.01 58.02 Carpets , carpeting and rugs , knotted (made up or not), other than hand-made Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): A. Carpets , carpeting, rugs , mats and matting 48 tonnes 6 ex 58.04 58.09 60.01 Woven pile fabrics and chenille fabrics ( other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Of cotton Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : B. Lace : ex I. Hand-made :  Other than lace made from cotton , wool and man-made textile fibres II . Mechanically made Knitted or crocheted fabric , not elastic nor rubberized: C. Of other textile materials : I. Of cotton 160 kg 20 . 10 . 88 Official Journal of the European Communities No L 287 / 7 Quota No OCT heading No Description Basic quota 3,2 tonnes7 60.04 60.05 Under garments , knitted or crocheted , not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle-neck jumpers and pull ­ overs : a ) Of cotton III . Other : b ) Of cotton B. Other : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle-neck jumpers and pullovers : a ) Of cotton IV . Other : d) Of cotton Outer garments and other articles , knitted or crocheted , not elastic or rubberized: A. Outer garments and clothing accessories : II . Other : ex a ) Outer garments of knitted or crocheted textile fabrics of heading No 59.08 :  Of cotton b ) Other : 1 . Babies' garments ; girls' garments up to and including commercial size 86 : cc) Of cotton 2 . Bathing costumes and trunks : bb ) Of cotton 3 . Track suits : bb ) Of cotton 4 . Other outer garments : aa ) Blouses and shirt-blouses for women , girls and infants : 55 . Of cotton bb ) Jerseys , pullovers , slipovers , waistcoats , twinsets , cardigans , bed jackets and jumpers: (other than jackets referred to under subheading 60.05 A II b ) 4 hh)): 11 . Men's and boys': eee ) Of cotton 22 . Women's , girls' and infants': fff) Of cotton cc) Dresses : 44 . Of cotton dd) Skirts , including divided skirts : 33 . Of cotton ee ) Trousers : ex 33 . Of other textile materials :  Of cotton ff) Suits and coordinate suits (excluding ski suits ) for men and boys : ex 22 . Of other textile materials :  Of cotton gg ) Suits and coordinate suits (excluding ski suits ), and costumes , for women , girls and infants : 44 . Of cotton No L 287/ 8 Official Journal of the European Communities 20 . 10 . 88 Quota No CCT heading No Description Basic quota 60.05 (cont'd) A. II . b ) 4 . hh ) Coats , jackets (excluding anoraks , windcheaters , waister jackets and the like ) and blazers : 44 . Of cotton ijij ) Anoraks , windcheaters , waister jackets and the like : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton kk) Ski suits consisting of two or three pieces : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 11 ) Other outer garments : 44 . Of cotton 5 . Clothing accessories : ex cc) Of other textile materials :  Of cotton B. Other : ex III . Of other textile materials :  Of cotton 8 61.01 Men's and boys' outer garments : A. Garments of the 'cowboy' type and other similar garments for amusement and play less than commercial size 158 ; garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : II . Other : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton B. Other : I. Industrial and occupational clothing : a ) Overalls , including boiler suits and bibs and braces : 1 . Of cotton b ) Other : 1 . Of cotton II . Swimwear : ex b ) Of other textile materials :  Of cotton III . Bath robes , dressing gowns , smoking jackets and similar indoor wear : b ) Of cotton IV . Parkas ; anoraks , windcheaters , waister jackets and the like: b ) Of cotton V. Other : a ) Jackets (excluding waister jackets ) and blazers : 3 . Of cotton b ) Overcoats , raincoats and other coats ; cloaks and capes : 3 . Of cotton c) Suits and coordinate suits (excluding ski suits): 3 . Of cotton d ) Shorts : 3 . Of cotton 6 tonnes No L 287/ 920 . 10 . 88 Official Journal of the European Communities Quota No CCT heading No Description Basic quota 61.01 (cont'd) B. V. e) Trousers : 3 . Of cotton f) Ski suits consisting of two or three pieces: ex 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton g) Other garments : 3 . Of cotton 61.02 Women's , girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 ; garments of the 'cowboy' type and other similar garments for amusement and play , less than commercial size 158 : I. Babies' garments ; girls' garments up to and including commercial size 86 : a) Of cotton B. Other : I. Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton II . Other : a ) Aprons , overalls , smock-overalls and other industrial and occu ­ pational clothing (whether or not also suitable for domestic use ): 1 . Of cotton b ) Swimwear : ex 2 . Of other textile materials :  Of cotton c) Bath robes , dressing gowns , bed jackets and similar indoor wear: 2 . Of cotton d ) Parkas , anoraks , windcheaters , waister jackets and the like: 2 . Of cotton e) Other : 1 . Jackets (excluding waister jackets) and blazers : cc) Of cotton 2 . Coats and raincoats , cloaks and capes : cc) Of cotton 3 . Suits and coordinate suits (excluding ski suits), and costumes : cc) Of cotton 4 . Dresses : ee ) Of cotton 5 . Skirts , including divided skirts : cc ) Of cotton 6 . Trousers : cc) Of cotton 7 . Blouses and shirt-blouses : cc) Of cotton 8 . Ski suits consisting of two or three pieces : ex aa ) Of wool or of fine animal hair, of cotton or of man-made textile fibres :  Of cotton 9 . Other garments : cc) Of cotton No L 287 / 10 Official Journal of the European Communities 20 . 10 . 88 Quota No CCT heading No Description Basic quota 9 61.03 61.04 Men's and boys' under garments , including collars , shirt fronts and cuffs : A. Shirts : II . Of cotton B. Pyjamas : II . Of cotton C. Other : II . Of cotton Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. Of cotton B. Other : I. Pyjamas and nightdresses : b ) Of cotton II . Other : b ) Of cotton 1,3 tonnes 10 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : a ) Sewing machines having a value (not including frames , tables or furniture ) of more than 65 ECU each b ) Other 2 units 11 85.15 - Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception appara ­ tus ; radiobroadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers , whether or not incorporating sound recorders or repro ­ ducers : b ) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is 42 cm or less 17 units 12 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys : A. Agricultural walking tractors , with either a spark ignition or a compression ignition engine 2 units 13 93.02 93.04 Revolvers and pistols , being firearms Other firearms , including Very pistols , pistols and revolvers for firing blank ammunition only , line-throwing guns and the like : 9 800 ECU 20 . 10 . 88 Official Journal of the European Communities No L 287 / 11 Quota No CCT heading No Description Basic quota 93.04 (cont'd) ex A. Sporting and target-shooting guns , rifles and carbines :  Excluding single-barrelled , rifled sporting and target-shooting guns and carbines , and other than ring firing , of a unit value greater than 200 ECU 93.05 Arms of other descriptions , including air , spring and similar pistols , rifles and guns 93.06 Parts of arms , including gun barrel blanks , but not including parts of sidearms 14 93.07 Bombs , grenades , torpedoes , mines , guided weapons and missiles and similar munitions of war , and parts thereof; ammunition and parts thereof, including cartridge wads ; lead shot prepared for ammunition 2 tonnes ANNEX IV List provided for in the final indent of Article 5 ( 1 ) applicable to Morocco CCT heading No Description Basic quota 39.02 Polymerization and copolymerization products ( for example , polytethylene , polytetrahalo ­ ethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins): C. Other : VII . Polyvinyl chloride 4 tonnes 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits , switchboards (other than telephone switchboards) and control panels 9 tonnes 85.21 Thermionic , cold cathode and photo-cathode valves and tubes ( including vapour or gas filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes ); photocells ; mounted piezo-electric crystals ; diodes , transistors and Similar semi-conductor devices ; light emitting diodes ; electronic microcircuits 130 kg No L 287 / 12 Official Journal of the European Communities 20 . 10 . 88 ANNEX V List provided for in Article 6 applicable to Morocco : same list as that applicable to all countries except Turkey. ANNEX VI List provided for in Article 9 ( 1 ) (a ) applicable to Morocco : CCT heading No Description 07.01 Vegetables , fresh or chilled: B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers ex H. Onions , shallots and garlic :  Onions and garlic M. Tomatoes 08.02 Citrus fruit , fresh or dried : ex A. Oranges :  Fresh B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins (including tangerines and satsumas), fresh ex C. Lemons :  Fresh 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes ANNEX VII List provided for in Article 9 ( 1 ) (b) applicable to Morocco CCT heading No Description 02.04 Other meat and edible meat offals , fresh , chilled or frozen : ex A. Of domestic pigeons and domestic rabbits :  Meat of domestic rabbits ANNEX VIII List provided for in Article 9 (3 ) applicable to Morocco: same list as that applicable to Algeria , Tunisia and Turkey . No L 287 / 1320 . 10 . 88 Official Journal of the European Communities ANNEX X List provided for in Article 12 (2) applicable to Morocco A. Sensitive products vis-a-vis the Community as constituted on 31 December 1985 CCT heading No Description 05.01 05.02 05.03 05.05 05.07 05.08 05.09 05.12 05.13 05.14 05.15 Human hair , unworked , whether or not washed or scoured; waste of human hair Pigs', hogs' and boars' bristles or hair ; badger hair and other brush-making hair ; waste of such bristles and hair Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material Fish waste Skins and other parts of birds , with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges ) and down ; not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers Bones and horn-cores , unworked , defatted , simply prepared (but not cut to shape), treated with acid or degelatinized; powder and waste of these products Ivory , tortoise-shell , horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape , and waste and powder of these products ; whalebone and the like , unworked or simply prepared but not cut to shape , and hair and waste of these products Coral and similar substances , unworked or simply prepared but not otherwise worked; shells , unworked or simply prepared but not cut to shape ; powder and waste of shells Natural sponges Ambergris , castoreum, civet and musk ; cantharides ; bile , whether or not dried ; animal products , fresh , chilled or frozen , or otherwise provisionally preserved , of a kind used in the preparation of pharmaceutical products Animal products not elsewhere specified or included; dead animals ofChapter 1 or Chapter 3 , unfit for human consumption : ex B. Other :  Sinews and tendons; parings and similar waste , of raw hides or skins Mate Shellac, seed lac , stick lac and other lacs ; natural gums , resins , gum-resins and balsams Vegetable saps and extracts ; pectic substances , pectinates and pectates; agar-agar and other mucilages and thickeners , derived from vegetable products : A. Vegetable saps and extracts B. Pectic substances , pectinates and pectates : ex I. Dry :  Pectates ex II . Other :  Pectates C. Agar-agar and other mucilages and thickeners , derived from vegetable products 09.03 13.02 13.03 No L 287 / 14 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 14.01 Vegetable materials of a kind used primarily for plaiting ( for example , cereal straw, cleaned , bleached or dyed , osier , reeds , rushes , rattans , bamboos , raffia and lime bark) 14.02 Vegetable materials , whether or not put up on a layer or between two layers of other material , of a kind used primarily as stuffing or as padding ( for example , kapok, vegetable hair and eel-grass ) 14.03 Vegetable materials of a kind used primarily in brushes or in brooms ( for example , sorgho , piassava , couch-grass and istle ), whether or not in bundles or hanks 14.05 Vegetable products not elsewhere specified or included 15.05 Wool grease and fatty substances derived therefrom ( including lanolin ) 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste ) 15.08 Animal and vegetable oils , boiled , oxidized , dehydrated , sulphurized , blown or polymerized by heat in vacuum or in inert gas , or otherwise modified 15.10 Fatty acids ; acid oils from refining ; fatty alcohols 15.11 Glycerol and glycerol lyes 15.15 Spermaceti , crude , pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured 15.16 Vegetable waxes , whether or not coloured 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras 17.04 Sugar confectionery , not containing cocoa 18.03 Cocoa paste (in bulk or in block), whether or not defatted 18.04 Cocoa butter ( fat or oil ) 18.05 Cocoa powder , unsweetened 18.06 Chocolate and other food preparations containing cocoa 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa 19.03 Macaroni , spaghetti and similar products 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ) 19.07 Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar, honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 19.08 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion 21.02 Extracts , essences or concentrates , of coffee , tea or mat £ and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof Official Journal of the European Communities No L 287/ 1520 . 10 . 88 CCT heading No Description 21.03 21.04 21.05 21.06 21.07 22.01 22.02 22.03 22.06 22.08 Mustard rlour and prepared mustard Sauces ; mixed condiments and mixed seasonings Soups and broths , in liquid , solid or powder form; homogenized composite food preparations Natural yeasts (active or inactive ); prepared baking powders : A. Active natural yeasts C. Prepared baking powders Food preparations not elsewhere specified or included: A. Cereals in grain or ear form , pre-cooked or otherwise prepared B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked C. Ice-cream (not including ice-cream powder ) and other ices D. Prepared yoghurt ; prepared milk , in powder form, for use as infants food or for dietetic or culinary purposes E. Cheese fondues G. Other Waters , including spa waters and aerated waters ; ice and snow Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 Beer made from malt Vermouths , and other wines of fresh grapes flavoured with aromatic extracts Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : ex A. Denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher Spirits (other than' those of heading No 22.08 ); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : A. Spirits (other than those of heading No 22.08 ), in containers holding: ex I. Two litres or less :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty ex II . More than two litres :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Compound alcoholic preparations (known as 'concentrated extracts ) for the manufacture of beverages C. Spirituous beverages : I. Rum , arrack and tafia II . Gin III . Whisky IV . Vodka , with an alcoholic strength of 45,4 % vol or less and plum , pear or cherry spirit ( excluding liqueurs ) ex V. Other :  On a cereal base 22.09 No L 287 / 16 Official Journal of the European Communities 20 . 10 . 88 CCT heading No - Description Manufactured tobacco ; tobacco extracts and essences Halogens ( fluorine , chlorine , bromine and iodine): B. Chlorine Carbon ( including carbon black) Hydrogen peroxide ( including solid hydrogen peroxide ) 24.02 28.01 28.03 28.54 29.01 Hydrocarbons : A. Acyclic : ex I. For use as power or heating fuels :  Excluding acetylene ex II . For other purposes :  Excluding acetylene B. Cyclanes and cyclenes : I. Azulene and its alkyl derivatives 29.04 II . Other : ex a ) For use as power or heating fuels :  Excluding decahydronaphthalene ex b ) For other purposes :  Excluding decahydronaphthalene C. Cycloterpenes D. Aromatic : I. Benzene , toluene and xylenes II . Styrene III . Ethylbenzene IV . Cumene ( isopropylbenzene) ex V. .Naphthalene and anthracene:  Anthracene VI . Biphenyl and terphenyls ex VII . Other :  Excluding tetrahydronaphthalene Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-Mannitol (mannitol) III . D-Glucitol ( sorbitol ) Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated , sulphonated , nitrated or nitrosated derivatives : ex B. Other :  Methylglucosides Monocarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Saturated acyclic monocarboxylic acids : ex XI . Other :  Esters of D-Glucitol ( sorbitol ) B. Unsaturated acyclic monocarboxylic acids : ex IV . Other : b ) Other  Esters of D-Glucitol ( sorbitol ) 29.10 29.14 20 . 10 . 88 Official Journal of the European Communities No L 287 / 17 CCT heading No Description 29.15 Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Acyclic polycarboxylic acids : ex V. Other :  Itaconic acid and its salts and esters C. Aromatic polycarboxylic acids : I. Phthalic anhydride ex III . Other :  Dibutyl phthalates (ortho )  Dioctyl orthophthalates  Diisooctyl , diisononyl and diisodecyl phthalates  Other esters of diiso-butyl 29.16 Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : I. Lactic acid and its salts and esters III . Tartaric acid and its salts and esters IV . Citric acid and its salts and esters V. Gluconic acid and its salts and esters ex VIII . Other :  Glyceric acid , glycolic acid , saccharic acid , isosaccharic acid , heptasaccharic acid and their salts and esters 29.23 Single or complex oxygen  function amino-compounds : D. Amino-acids I. Lysine and its esters , and their salts III . Glutamic acid and its salts 29.35 Heterocyclic compounds ; nucleic acids : ex Q. Other :  Anhydride compounds of D-Glucitol ( sorbitol ) ( e.g. sorbitans), excluding maltol and isomatol  Lactones which are internal esters of hydroxy acids and gluconic acid derivatives  Intermediary products of the chemical processing of penicillin in the antibiotics falling within tariff subheading 29.44 A or C 29.38 Provitamins and vitamins , natural or reproduced by synthesis ( including natural concentrates), derivatives thereof used primarily as vitamins , and intermixtures of the foregoing , whether or not in any solvent : B. Vitamins , unmixed , whether or not in aqueous solution : ex II . Vitamins B2 , B 3 , Bs , B i 2 and H :  Vitamin B 12 IV . Vitamin C 29.43 Sugars , chemically pure , other than sucrose , glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39 , 29.41 and 29.42 : ex B. Other :  Laevulose  Laevulose salts and esters  Sorbose and its salts and esters 20 . 10 . 88No L 287 / 18 Official Journal of the European Communities CCT heading No Description 29.44 30.03 Antibiotics : ex A. Penicillins :  Excluding those requiring more than 15,3 kg of white sugar to produce one kilogram ex C. Other antibiotics :  Oxytetracyclin and erythromycin and their salts Medicaments ( including veterinary medicaments ): A. Not put up in forms or in packings of a kind sold by retail : II . Other B. Put up in forms or in packings of a kind sold by retail : II . Other : a ) Containing penicillin , screptomycin or their derivatives ex b ) Other :  Containing antibiotics or their derivatives other than those listed under subheading B. II . a ); insulin , gold salts for the treatment of tuberculosis , organo-arsenous products for the treatment of syphilis and products for the treatment of leprosy 31.02 Mineral or chemical fertilizers , nitrogenous : A. Natural sodium nitrate ex C. Other :  Excluding ammonium nitrate , in packages of a gross weight of not less than 45 kg, calcium nitrate having a nitrogen content of not more than 16 % , calcium nitrate and magnesium nitrate 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by Note 4 to this Chapter : A. Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by Note 4 to this Chapter : I. Pearl essence ex II . Other :  Excluding non-precious metals in paste form used in the manufacture of paints ex B. Stamping foils :  Common metal-based C. Dyes or other colouring matter in forms or packings of a kind sold by retail 32.12 Glaziers' putty; grafting putty ; painters' fillings ; non-refractory surfacing preparations ; stopping , sealing and similar mastics , including resin mastics and cements 32.13 Writing ink , printing ink and other inks : B. Printing ink C. Other inks Organic surface-active agents ; surface-active preparations and washing preparations , whether or not containing soap :  Ethoxylates ex 34.02 20 . 10 . 88 Official Journal of the European Communities No L 287 / 19 CCT heading No Description 35.01 Casein , casemates and other casein derivatives ; casein glue 35.02 Albumins , albuminates and other albumin derivatives : A. Albumins : II . Other : a ) Ovalbumin and lactalbumin Dextrins and dextrin glues ; soluble or roasted starches ; starch glues35.05 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg 35.07 Enzymes ; prepared enzymes not elsewhere specified or included Sensitized paper , paperboard and cloth , unexposed or exposed but not developed:  Printing paper ex 37.03 38.12 38.19 Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : Q. Foundry core binders based on synthetic resins T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III X. Other 39.01 Condensation , polycondensation and polyaddition products , whether or not modified or polymerized and whether or not linear ( for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsaturated polyesters , silicones ): ex A. Ion exchangers :  Phenoplasts , excluding those of the Novolak type C. Other : I. Phenoplasts : ex a ) In one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter :  Resins , excluding those of the Novolak type ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed II . Aminoplasts: ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed No L 287 / 20 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 39.01 (cont'd) 39.02 C. III . Alkyds and other polyesters : ex a ) In one of the forms mentioned in note 3 (d ) to this Chapter :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed ex b ) Other :  Nonalkydic polyesters , unsaturated , in one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter , for polyurethanes , other than for moulding or extruding ex IV . Polyamides :  Plates , sheets or strip , rigid , weighing more than 1 60 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed ex V. Polyurethanes :  In one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter  Plates, sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed ex VI . Silicones :  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed ex VII . Other :  Plates , sheets or strip , rigid , weighing more thanl60g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed  Resins , other than expoxide resins , in one of the forms mentioned in note 3 (a ) and (b ) to this Chapter :  Polyether alcohols  Systems for polyurethanes Polymerization and copolymerization products ( for example , polyethylene , polytetrahalo ­ ethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : I. Polyethylene : a ) In one of the forms mentioned in note 3 (a ) and (b ) to this Chapter : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 1 60 g /m2 , whether or not printed  Adhesives based on resin emulsions  Waste and scrap ex II . Polytetrahaloethylenes :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions 20 . 10 . 88 Official Journal of the European Communities No L 287/ 21 CCT heading No Description 39.02 (cont'd) C. ex III . Polysulphohaloethylenes :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex IV . Polypropylene:  In one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter , and waste and scrap  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex V. Polyisobutylene :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions VI . Polystyrene and copolymers of styrene : ex b ) In other forms:  Plates , sheets or strip , rigid , weighingmore than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions VII . Polyvinyl chloride : a ) In one of the forms mentioned in note 3 (a ) and ( b ) to this Chapter :  Products for moulding  Emulsion-type resins for pastes ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 1 60 g /m2 , whether or not printed  Adhesives based on resin emulsions ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex IX . Polyvinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex X. Copolymers of vinyl chloride with vinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex XI . Polyvinyl alcohols , acetals and ethers :  Plates , sheets or strip , rigid , weighing more than 160 g/mz , whether or not printed  Adhesives based on resin emulsions ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions XIV. Other polymerization or copolymerization products : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions No L 287 / 22 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 39.03 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticized or not ( for example , collodions , celluloid); vulcanized fibre : B. Other : I. Regenerated cellulose : b ) Other : exl . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm:  Of a weight not exceeding 160 g /m2 , not printed ex 2 . Other :  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed II . Cellulose nitrates : b ) Plasticized: 1 . With camphor or otherwise ( for example , celluloid): ex aa ) Film in rolls or in strips , for cinematography or photography :  Of celluloid  Other , rigid , weighing more than 160 g/m2 , whether or not printed  Of a weight not exceeding 160 g /m2 , not printed ex bb ) Other :  Plates , sheets , strips or tubes , of celluloid  Other plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g/m2 , whether or not printed III . Cellulose acetates : b ) Plasticized : ex 2 . Film in rolls or in strips , for cinematography or photography:  Of a weight not exceeding 160 g/m2 , not printed  Rigid , weighing more than 160 g/m2 , whether or not printed ex 3 . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm:  Of a weight not exceeding 160 g/m2 , not printed 4 . Other : ex bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g/m2 , not printed IV . Other cellulose esters : b ) Plasticized : ex 2 . Film in rolls or in strips , for cinematography or photography:  Rigid , weighing more than 160 g/m2 , whether or not printed  Of a weight not exceeding 160 g/m2 , not printed 20 . 10 . 88 Official Journal of the European Communities No L 287 /23 CCT heading No Description 39.03 (cont'd) B. IV . b ) ex 3. Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm:  Of a weight not exceeding 160 g/m2 , not printed 4 . Other : ex bb ) Other :  Plates , sheets or strip , rigid, weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g/m2 , not printed V. Cellulose ethers and other chemical derivatives of cellulose : b ) Plasticized :  Other : ex aa ) Ethylcellulose:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g/m2 , not printed bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed ex VI . Vulcanized fibre :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed , of artificial plastic materials 39.06 Other high polymers , artificial resins and artificial plastic materials , including alginic acid , its salts and esters ; linoxyn : B. Other : I. Starches , esterified or etherified ex II . Other :  Dextrans  Heteropolysaccharine  Other , excluding linoxyn 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : A. Articles for technical uses , for use in civil aircraft B. Other : ex I. Of regenerated cellulose :  Excluding: artificial sausage casings ; floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing ex II . Of vulcanized fibre :  Excluding : fans and hand screens comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ex III . Of hardened proteins :  Excluding : artificial sausage casings ; fans and hand screens comprising sheets of plastic materials and frames and handles of all materials , except for precious metals No L 287 / 24 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 39.07 (cont'd) B. ex IV . Of chemical derivatives of rubber:  Excluding : floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 ex d) Other :  Excluding: artificial sausage casings ; floor coverings ; articles of clothing ex 40 . 10 Transmission , conveyor or elevator belts or belting , of vulcanized rubber :  Excluding transmission belts or belting , of trapezoidal cross-section 40.11 Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : ex A. Solid or cushion tyres and interchangeable tyre treads :  Interchangeable tyre treads weighing up to 20 kg each B. Other : ex I. Pneumatic tyres for use on civil aircraft :  Weighing up to 20 kg each ex II . Other :  Weighing up to 20 kg each 42.02 Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather j of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. Of artificial plastic sheeting:  Excluding cigar and cigarette cases , match holders , tobacco-pouches , trunks , suit-cases and valises , cases and similar articles for holding toiletries ex B. Of other materials :  Excluding cigar and cigarette cases , match holders , tobacco-pouches ,. trunks , suit-cases and valises , cases and similar articles for holding toiletries 44.14 Wood sawn lengthwise , sliced or peeled but not further prepared , of a thickness not exceeding 5 mm; veneer sheets and sheets for plywood, of a thickness notx exceeding 5 mm 48.11 Wallpaper and lincrusta ; window transparencies of paper 48.13 Carbon and other copying papers ( including duplicator stencils ) and transfer papers , cut to size , whether or not put up in boxes 48.15 Other paper and paperboard , cut to size or shape : ex B. Other :  Toilet paper 48.16 Boxes , bags and other packing containers , of paper or paperboard ; box files , letter trays and similar articles , of paper or paperboard , of a kind commonly used in offices , shops and the like : ex A. Boxes , bags and other packing containers of paper or paperboard :  Boxes , bags and other packing containers , printed , and boxes and casks , not printed 20 . 10 . 88 Official Journal of the European Communities No L 287 /25 CCT heading No Description 48.21 ex 49.09 49.10 49.11 Other articles of paper pulp , paper , paperboard or cellulose wadding : ex A. Perforated paper and paperboard for Jacquard and similar machines :  Of paper , of a weight not exceeding 106 g/m2 , not printed B. Napkins and napkin liners , for babies : ex I. Not put up for retail sale :  Of paper pulp , cellulose wadding or unprinted paper ex II . Other :  Of paper pulp , cellulose wadding or unprinted paper ex D. Bed linen , table linen , toilet linen ( including handkerchiefs and cleaning tissues ) and kitchen linen ; garments :  Of paper pulp , cellulose wadding or unprinted paper ex E. Sanitary towels and tampons :  Of paper pulp , cellulose wadding or unprinted paper F. Other : ex I. Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale :  Of paper pulp , cellulose wadding or unprinted paper ex II . Other :  Of paper pulp , cellulose wadding or unprinted paper , excluding cards for statistical machines and chart paper for recording equipment Picture postcards , Christmas and other picture greeting cards , printed by any process , with or without trimmings :  Picture postcards , cut to shape or in sheets Calendars of any kind , of paper or paperboard , including calendar blocks Other printed matter , including printed pictures and photographs : ex B. Other :  Excluding printed pictures and photographs , meteorological and scientific charts ; communications , theses , dissertations and reports on scientific , literary and artistic subjects not falling within heading No 49.01 , published by official bodies or cultural institutions , printed in any language and trade and tourist advertising books Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : ex I. For tyres :  excluding materials of monofil and artificial straw falling within heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex IV . Other :  Excluding materials of monofil and artificial straw falling within heading No 51.02 B. Woven fabrics of regenerated textile fibres : ex I. For tyres :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex III . Other :  Excluding materials of monofil and artificial straw falling within heading No 51.02 51.04 No L 287 / 26 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 56.01 56.02 56.03 56.04 56.05 58.04 58.05 58.07 58.08 58.09 Man-made fibres (discontinuous), not carded , combed or otherwise prepared for spinning : ex A. Synthetic textile fibres :  With the exception of polyester Continuous filament tow for the manufacture of man-made fibres (discontinuous ): A. Of synthetic textile fibres Waste ( including yarn waste and pulled or garnetted rags ) of man-made fibres (continuous or discontinuous), not carded , combed or otherwise prepared for spinning: A. Of synthetic textile fibres Man-made fibres (discontinuous or waste), carded , combed or otherwise prepared for spinning: A. Synthetic textile fibres Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale : ex A. Of synthetic textile fibres :  Fancy yarn ex B. Of regenerated textile fibres :  Fancy yarn Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Of silk , of man-made fibres and of wool or of fine animal hair Narrow woven fabrics , and nartow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : A. Narrow woven fabrics : I. Pile fabrics or chenille fabrics : ex a ) Of man-made fibres or of cotton :  Of man-made fibres b ) Of silk , of noil silk or of other waste silk Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : ex A. Braids of a width of 5 cm or less , of man-made fibres ( including monofil or strip of heading No 51.01 or 51.02), of flax , or ramie or of vegetable textile fibres of Chapter 57 :  Of silk or man-made fibres , without metals ex B. Other :  Of silk or man-made fibres , without metals Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), plain : ex A. Tulle or other net fabrics not comprised in B below:  Of man-made fibres ex B. Knotted net fabrics :  Of man-made fibres Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : ex A. Tulle and other net fabrics :  Of man-made fibres Official Journal of the European Communities No L 287/ 2720 . 10 . 88 CCT heading No Description 58.09 (cont'd) B. Lace : ex I. Hand-made :  Of man-made fibres ex II . Mechanically made:  Of man-made fibres 59.02 Felt and articles of felt , whether or not impregnated or coated: ex A. Felt in the piece or simply cut to rectangular shape :  Rugs , carpets and runners ex B. Other :  Rugs , carpets and runners ex 59.10 Linoleum andmaterials prepared on a textile base in a similar manner to linoleum , whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base , cut to shape or not :  Weighing more than 1 400 g/m2 ex 59.12 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like :  Impregnated or coated textile fabrics of a weight not exceeding 1 400 g /m2 ex 59.13 Elastic fabrics trimmings (other than knitted or crocheted goods ) consisting of textile materials combined with rubber threads :  of a width not exceeding 50 cm, excluding those of wool or of fine animal hair 60.01 Knitted or crocheted fabric , not elastic nor rubberized : A. Of wool or of fine animal hair B. Of man-made fibres C. Of other textile materials : I. Of cotton ex II . Of other textile materials :  Excluding those of silk 61.06 Shawls , scarves , mufflers ,mantillas , veils and the like : A. Of silk or of noil or other waste silk B. Of synthetic textile fibres C. Of regenerated textile fibres 64.05 Parts of footwear , removable in-soles , hose protectors and heel cushions , of any material except metal : ex A. Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles :  Of rubber or artificial plastic materials ex B. Other :  Of rubber or artificial plastic materials 68.02 Worked monumental or building stone , and articles thereof ( including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 68.04 Hand polishing stones , whetstones , oilstones , hones and the like , and millstones , grindstones , grinding wheels and the like (including grinding , sharpening , polishing , trueing and cutting wheels , heads , discs and points ), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery , with or without cores , shanks , sockets , axles and the like of other materials , but without frameworks ; segments and other finished parts of such stones and wheels , of natural stone ( agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery: No L 287 / 28 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description B. Other : I. Of agglomerated abrasives : ex a ) Made of natural or synthetic diamonds :  Artificial , excluding millstones , etc. ex b ) Other :  Artificial , excluding millstones , etc . ex II . Other :  Artificial , excluding millstones , etc . Natural or artificial abrasive powder or grain , on a base of woven fabric , of paper , or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up Refractory bricks , blocks , tiles and similar refractory constructional goods Unworked cast or rolled glass ( including flashed or wired glass), whether figured or not , in rectangles : ex B. Other :  Of a thickness greater than 5 mm but no greater than 10 mm Unworked drawn or blown glass (including flashed glass ), in rectangles :  Of a thickness no greater than 3 mm 68.04 (cont'd) 68.06 69.02 70.04 ex 70.05 ex 70.06 70.08 70.14 70.20 Cast , rolled , drawn or blown glass ( including flashed or wired glass), in rectangles , surface ground or polished , but not further worked :  Not wired , of a thickness no greater than 5 mm Safety glass consisting of toughened or laminated glass , shaped or not Illuminating glassware , signalling glassware and optical elements of glass , not optically worked nor of optical glass : A. Articles for electrical lighting fittings : ex I. Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces , pendants and similar articles for trimming chandeliers :  Of coloured , matt , irisated , cut , marbled , opaque, opaline or painted glass , or of moulded glass with hollows or protruding parts ex II . Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes , tulip-shaped pieces ):  Lamp glass  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex B. Other : Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts Glass fibre ( including wool ), yarns , fabrics and articles made therefrom: ex B. Textile fibre , yarns , fabrics and articles made therefrom:  Rovings and mats Official Journal of the European Communities No L 287 / 2920 . 10 . 88 CCT heading No Description ex 70.21 Other articles of glass :  Of coloured , matt engraved , irisated, cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts 71.05 Silver including silver gilt and platinum-plated silver , unwrought or semi-manufactured : ex B. Bars, rods , wires and sections ; plates , sheets and strips of a thickness , excluding any backing, greater than 0,15 mm  Wire ; other , beaten or rolled D. Foil of a thickness , excluding any backing , not exceeding 0,15 mm ex 73.14 73.15 Iron or steel wire, whether or not coated, but not insulated :  Without textile coating Alloy steel and high carbon steel in the forms mentioned in heading Nos 73.06 to 73.14: A. High carbon steel : ex VIII . Wire , whether or not coated , but not insulated :  Without textile coating , not coated with other metals and not consisting of alloy steel containing, by weight, one or more elements in the following proportions : 2 % or more of silicon , 2 % or more ofmanganese , 2 % or more of chromium , 2 % or more of nickel , 0,3 % or more of molybdenum , 0,3 % or more of vanadium , 0,5 % or more of tungsten , 0,5 % or more of cobalt , 0,3 % or more of aluminium , 1 % or more of copper B. Alloy steel : ex VIII . Wire , whether or not coated , but not insulated:  Without textile coating , not coated with other metals and not consisting of alloy steel containing , by weight , one or more elements in the following proportions : 2 % or more of silicon , 2 % or more ofmanganese , 2 % or more of chromium , 2 % or more of nickel , 0,3 % or more of molybdenum, 0,3 % or more of vanadium , 0,5 % or more of tungsten , 0,5 % or more of cobalt , 0,3 % or more of aluminium, 1 % or more' of copper 73.18 Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydroelectric conduits : ex A. Tubes and pipes , with attached fittings , suitable for conducting gases or liquids , for use in civil aircraft :  Excluding unworked or painted, varnished , enamelled or otherwise treated tubes and pipes (including Mannesmann tubes and tubes obtained by swaging) whether or not with sockets or flanges , but not otherwise worked , seamless B. Other : ex II . Straight and of uniform wall-thickness , other than those falling in B I above , of a maximum length of 4,50 m, of alloy steel containing by weight not less than 0,90 % but not more than 1,15 % ofcarbon , not less than 0,50% but not more than 2% of chromium and not more than 0,50% of molybdenum ex III . Other:  Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes (including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , seamless No L 287 / 30 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , lock-gates , towers , lattice masts , roofs , roofing frameworks , door and window frames , shutters , balustrades , pillars and columns), of iron or steel ; plates , strip , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of iron or steel :  Excluding lock-gates for hydraulic plant Containers , of iron or steel , for compressed or liquefied gas ­  Welded , with a capacity not exceeding 300 litres ex 73.21 ex 73.24 73.25 ex 73.29 73.31 73.32 ex 73.35 Stranded wire , cables , cordage , ropes , plaited bands , slings and the like , of iron or steel wire , but excluding insulated electric cables : A. With fittings attached, or made up into articles for use in civil aircraft ex B. Other:  Excluding closed or semi-closed carrying cables for cable cars and reinforcing cables for pre-stressed concrete Chain and parts thereof, of iron or steel :  Articulated link chain for Galle , Renold or Morse type , of a pitch not exceeding 2 cm , excluding key chains Nails , tacks , staples , hook-nails , corrugated nails , spiked cramps , studs , spikes and drawing pins, of iron or steel , whether or not with heads of other materials , but not including such articles with heads of copper ex B. Other :  For drawing-boards and offices Bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped , screws ( including screw hooks and screw rings), rivets , cotters , cotterpins and similar articles , of iron or steel ; washers ( including spring washers) of iron or steel : A. Not threaded or tapped: ex I. Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm:  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , screws and rivets ex II . Other :  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , screws and rivets B. Threaded or tapped: ex I. Screws and nuts , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm:  Nuts in ordinary cast iron , cast steel and malleable cast iron , excluding those put up with screws ex II . Other :  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , bolts and screws , when with washers and nuts fitted thereto Springs and leaves for springs , of iron or steel :  Leaf-springs for vehicles , excluding those for railway rolling stock  Spiral springs , of wire or bars , of a diameter greater than 8 mm or of rectangular bars the smallest side of which measures more than 8 mm Official Journal of the European Communities No L 287 / 3120 . 10 . 88 CCT heading No Description ex 73.37 73.38 Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating, not electrically heated , and parts thereof, of iron or steel ; air heaters and hot air distributors (including those which can also distribute cool or conditioned air), not electrically heated , incorporating a motor-driven fan or blower , and parts thereof, of iron or steel :  Of refined , rolled or forged iron or steel Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use, and parts of such articles andware , of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads , gloves and the like , of iron or steel : A. Sanitary ware (excluding parts thereof) for use in civil aircraft B. Other : I. Sinks and wash basins and parts thereof, of stainless steel ex II . Other :  Excluding iron or steel wool , pot scourers and scouring or polishing pads , gloves and the like , and pressure cookers for direct steam cooking Tubes and pipes and blanks therefore , of copper; hollow bars of copper :  Excluding those unworked , painted , varnished , enamelled or otherwise prepared ( including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , of a wall-thickness greater than 1 mm and with a maximum interior cross-section of more than 80 mm ex 74.07 ex 74.19 Other articles of copper :  Excluding the following articles :  Pins , sliding rings and hairpins , excluding ornamental pins , thimbles and fittings for belts , corsets and braces  Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas) of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with mechanical or thermal equipment  Chain and parts thereof Wrought bars, rods , angles , shapes and sections , of aluminium ; aluminium wire  Wire rod Aluminium foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material ), of a thickness (excluding any backing) not exceeding 0,20 mm Tubes and pipes and blanks therefore , of aluminium ; hollow bars of aluminium Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns), of aluminium ; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium Stranded wire , cables , cordage , ropes , plaited bands and the like , of aluminium wire , but excluding insulated electric wires and cables Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of aluminium Unwrought zinc , zinc waste and scrap : ex A. Unwrought : -  Electrolytic zinc (ingots ) with a Zn content of 99,95% or more ex 76.02 76.04 76.06 76.08 76.12 76.15 79.01 No L 287 / 32 Official journal of the European Communities 20 . 10 . 88 CCT heading No Description ex 82.01 Hand tools , the following: spades , shovels , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools ; scythes , sickles , hay knives , grass shears , timber wedges and other tools of a kind used in agriculture , horticulture or forestry:  Spades , hoes , forks and rakes , scythes and sickles 82.02 Saws (non-mechanical ) and blades for hand or machine saws ( including toothless saw blades ): A. Saws (non-mechanical ) B. Saw blades : I. Bandsaw blades ex III . Other :  Handsaw blades ex 82.04 Hand tools , including glaziers' diamonds, not falling within any other heading of this Chapter; blow lamps , anvils ; vices and clamps , other than accessories for , and parts of, machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated):  Hammers , mortice chisels , stone chisels , cutters , centre-punches , chasing chisels and die stocks 82.05 Interchangeable tools for hand tools , for machine tools or for power-operated hand tools ( for example , for pressing , stamping, drilling, tapping , threading, boring, broaching , milling , cutting , turning , dressing, morticing or screw driving), including dies for wire drawing , extrusion dies for metal , and rock drilling bits with a working part of: ex A. Base metal :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible ), screwing dies , taps and chaser dies ex B. Metal carbides :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible), screwing dies , taps and chaser dies ex C. Diamond or agglomerated diamond :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible), screwing dies , taps and chaser dies ex D. Other materials :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible ), screwing dies , taps and chaser dies 82.09 Knives with cutting blades , serrated or not ( including pruning knives), other than knives falling within heading No 82.06 , and blades therefor : ex A. Knives :  Excluding engineers' knives 82.14 Spoons , forks, fish-eaters , butter knives , ladles , and similar kitchen or tableware 82.15 Handles of base metal for articles falling within heading No 82.09 , 82.13 or 82.14 83.01 Locks and padlocks (key , combination or electrically operated), and parts thereof, of base metal ; frames incorporating locks , for handbags, trunks or the like , and parts of such frames , of base metal ; keys for any of the foregoing articles , of base metal 83.02 Base metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coachwork , saddlery , trunks , caskets and the like ( including automatic door closers ); base metal hat-racks , hat-pegs , brackets and the like 20 . 10 . 88 Official Journal of the European Communities No L 287/ 33 CCT heading No Description 83.06 ex 83.09 83.13 83.15 ex 84.01 84.06 Statuettes and other ornaments of a kind used indoors , of base metal ; photograph , picture and similar frames , of base metal ; mirrors of base metal : A. Statuettes and other ornaments of a kind used indoors Clasps , frames with clasps for handbags and the like , buckles , buckleclasps , hooks , eyes , eyelets , and the like , of base metal , of a kind commonly used for clothing , travel goods , handbags or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal; beads and spangles , of base metal :  Excluding beads and spangles , tubular rivets and bifurcated rivets Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories , of base metal Wire , rods , tubes , plates , electrodes and similar products , of base metal or ofmetal carbides , coated or cored with flux material , of a kind used for soldering, brazing, welding or deposition of metal or ofmetal carbides ; wire and rods , of agglomerated base metal powder , used for metal spraying Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Excluding parts thereof Internal combustion piston engines : C. Other engines : I. Spark ignition engines of a cylinder capacity of: a ) 250 cm3 or less : ex 1 . For use in civil aircraft :  Of a power of 25 kW or less ex 2 . Other :  Of a power of 25 kW or less and for auto-cycles of a cylinder capacity of no more than 50 cm3 b ) More than 250 cm3 : ex 1 . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A, Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 800 cm3 , Special purpose motor vehicles of heading No 87.03 :  Of a power of 25 kW or less 2 . Other : ex aa ) For use in civil aircraft :  Of a power of 25 kW or less ex bb ) Other :  Of a power of 25 kW or less II . Compression ignition engines : ex a ) Marine propulsion engines :  Of a power of 25 kW or less b ) Other : exl . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor vehicles of heading No 87.03 :  Of a power of 25 kW or less No L 287 / 34 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description C. II . b ) ex 2 . Other :  Of a power of 25 kW or less D. Parts : ex I. Of engines for use in civil aircraft v  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings II . Of other engines : ex a ) For aircraft :  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings ex b ) Other :  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings Hydraulic engines and motors ( including water wheels and water turbines) ex A. Hydraulic engines and motors and parts thereof, for use in civil aircraft :  Excluding parts B. Other hydraulic engines and motors 84.06 (cont'd) 84.07 84.10 84.11 84.15 Pumps ( including motor pumps and turbo pumps ) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw, band and similar kinds : ex A. Delivery pumps fitted , or designed to be fitted , with a measuring device :  Parts B. Other pumps : I. For use in civil aircraft II . Other : ex a ) Pumps :  Excluding pumps for sprinklers and submersible pumps with motor attached , without ceramic or rubber lining , weighing not more than 1 000 kg each b ) Parts C. Liauid elevators of bucket, chain , screw, band and similar kinds \ir pumps , vacuum pumps and air or gas compressors (includingmotor and turbo pumps and :ompressors , and free-piston generators for gas turbines); fans , blowers and the like : 2 . Fans , blowers and the like : ex I. For use in civil aircraft :  Weighing not more than 200 kg each , excluding parts ex II . Other :  Weighing not more than 200 kg each , excluding parts Refrigerators and refrigerating equipment (electrical and other): ex A. Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft :  Excluding equipment mounted on a common base or with interdependent elements , for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and parts thereof C. Other : ex I. Refrigerators of a capacity of more than 340 litres :  Weighing more than 200 kg each No L 287 / 3520 . 10 . 88 Official Journal of the European Communities CCT heading No Description 84.15 (cont'd) C. ex II . Other :  Excluding equipment mounted on a common base or with interdependent elements , for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and partis thereof 84.17 Machinery , plant and similar laboratory equipment , whether or not electrically heated , for the treatment ofmaterials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteurizing , steaming , drying, evaporating , vaporizing , condensing or cooling, not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical : ex A. Machinery and equipment for the manufacture of the products mentioned in subheading 28.51 K (Euratom):  Parts ex B. Machinery and equipment specially designed for the separation of irradiated nuclear fuels , for the treatment of radioactive waste or for the recycling of irradiated nuclear fuels (Euratom):  Parts C. Heat exchange units : ex I. For use in civil aircraft :  Parts ex II . Other :  Parts D. Percolators and other appliances for making coffee and other hot drinks: ex I. Electrically heated :  Parts ex II . Other:  Parts E. Medical and surgical sterilizing apparatus : ex 84.20 ex I. Electrically heated :  Parts ex II . Other :  Parts F. Other : ex I. Water heaters , non-electric :  For domestic use ex II . Other :  Parts Weighing machinery (excluding balances of a sensitivity of 5 eg or better) including weight-operated counting and checking machines; weighing machine weights of all kinds :  Weighing machines , including automatic and semi-automatic balances , weighing not more than 250 kg each , excluding parts thereof Lifting , handling, loading or unloading machinery , telphers and conveyors (for example , lifts , hoists , winches , cranes , transporter cranes , jacks , pulley tackle , belt conveyors and teleferics), not being machinery falling within heading No 84.23 : ex A. Machines and apparatus (excluding parts thereof), for use in civil aircraft :  Excluding winches and jacks B. Other: ex I. Machinery and mechanical - applicances specially designed for dealing with highly radioactive substances (Euratom):  Excluding winches , hoists and pulley tackle , and all parts thereof ex II . Self-propelled cranes on wheels , not capable of running on rails :  Excluding parts 84.22 No L 287 / 36 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 84.22 (cont'd) B. ex III . Rolling-mill machinery; roller tables for feeding and removing products ; tilters and manipulators for ingots , balls , bars and slabs :  Excluding parts ex IV . Other :  Excluding winches , hoists and pulley tackle , jacks for vehicles and all parts thereof ex 84.24 Agricultural and horticultural machinery for soil preparation or cultivation ( for example , ploughs , harrowsy cultivators , seed and fertilizer distributors ), lawn and sports ground rollers :  Mould boards and ploughshares , excluding those of cast iron and steel , slades , discs , skim coulters , blade-shaped and disc-shaped coulters , for ploughs ; teeth for cultivators and scarifiers , discs for sprayers; weeding , ridging and furrowing implements , for weeding machines ex 84.27 Presses , crushers and other machinery , of a kind used in wine-making , cider-making , fruit juice preparation or the like :  Continuous crushing and stalk-removing machines and presses for grapes excluding parts thereof 84.31 Machinery for making or finishing cellulosic pulp , paper or paperboard : A. For making paper or paperboard ex B. Other : - Excluding ruling machines weighing not more than 2 000 kg each 84.36 Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling , throwing and reeling (including weft-winding) machines 84.37 Weaving machines , knitting machines and machines for making gimped yarn , tulle , lace , embroidery, trimmings , braid or net ; machines for preparing yarns for use on such machines , including warping and warp sizing machines : ex A. Weaving machines :  Non-automatic and automatic machines weighing not more than 2 500 kg each and excluding automatic machines for cotton ex B. Knitting machines :  Flat ex G. Machines for making gimped yarn , tulle , lace , embroidery , trimmings , braid or net :  Machines weighing not more than 2 500 kg each ex 84.38 Auxiliary machinery for use with machines of heading No 84.37 (for example , dobbies , Jacquards , automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 ( for example , spindles and spindle flyers , card clothing, combs , extruding nipples , shuttles , healds and heald-lifters and hosiery needles):  Excluding continuous spinning machines (grooved beams weighing not more than 2,5 kg each ; spindles , pressure cylinders , and shafts and tension pulleys for driving belts for spindles , with ball , roller or needle bearings ); toothed iron or steel bands for card clothing ; extruding nipples of precious metal 84.40 Machinery forwashing , cleaning, drying , bleaching , dyeing , dressing , finishing or coating textile yarns , fabrics or made-up textile articles (including laundry and dry-cleaning machinery); fabric folding , reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather , wallpaper , wrapping paper , linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : 20 . 10 . 88 Official Journal of the European Communities No L 287 / 37 CCT heading No Description 84.40 (cont'd) B. Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg ; domestic wringers : ex I. Electrically operated :  For clothes-washing , excluding parts ex II . Other :  For clothes-washing , excluding parts ex C. Other :  Clothes-washing machines , excluding parts  Machinery for dyeing textile yarns , excluding parts 84.45 Machine-tools for working metal , or metal carbides , not being machines falling within heading No 84.49 or 84.50 : C. Other machine-tools : I. Lathes : ex a ) Automated by coded information:  Parallel lathes , weighing not more than 2 000 kg each ex b ) Other :  Parallel lathes , weighing not more than 2 000 kg each III . Planing machines : ex a ) Automated by coded information :  Weighing not more than 2 000 kg each ex b ) Other :  Weighing not more than 2 000 kg each IV . Shaping machines , sawing machines and cutting-off machines , broaching machines and slotting machines: ex a ) Automated by coded information :  Shaping machines and sawing machines weighing not more than 2 000 kg each ex b ) Other :  Shaping machines and sawing machines weighing not more than 2 000 kg each V. Milling machines and drilling machines: ex a ) Automated by coded information :  Drilling machines weighing not more than 2 000 kg each ex b ) Other :  Drilling machines weighing not more than 2 000 kg each VI . Sharpening , trimming , grinding , honing and lapping , polishing or finishing machines and similar machines operating by means of grinding wheels , abrasives or polishing products : a ) Fitted with a micrometric adjusting system within the meaning of additional note 2 to this Chapter : ex 1 . Automated by coded information :  Saw-sharpening machines weighing not more than 2 000 kg each ex 2 . Other :  Saw-sharpening machines weighing not more than 2 000 kg each b ) Other : ex 1 . Automated by coded information :  Saw-sharpening machines weighing not more than 2 000 kg each ex 2 . Other :  Saw-sharpening machines weighing not more than 2 000 kg each No L 287 / 38 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description Machine-tools for working wood , cork , bone , ebonite (vulcanite ), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 :  Excluding hydraulic presses weighing not more than 2 000 kg each Typewriters , other than typewriters incorporating calculating mechanisms ; cheque writing machines : A. Typewriters Machinery for sorting , screening , separating , washing , crushing , grinding or mixing earth , stone , ores or other mineral substances , in solid (including powder and paste ) form; machinery for agglomerating , moulding or shaping solid mineral fuels , ceramic paste , unhardened cements , plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand :  Grinders weighing not more than 5 000 kg each ; granulators and crushers , with or without selector sieves , weighing not more than 5 000 kg each ; fixed or moveable cement-mixers weighing not more than 2 000 kg each ; excluding parts of the machinery mentioned Machines and mechanical appliances , having individual functions , not falling within any other heading of this Chapter : ex A. For the manufacture of the products mentioned in subheading 28.51 A (Euratom):  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof ex C . Specially designed for the recycling of irradiated nuclear fuels ( for example , sintering of radio-active metal oxides , sheathing ) (Euratom):  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof E. Other : ex II . Other machines and mechanical appliances :  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof Moulding boxes for metal foundry; moulds of a type used for metal ( other than ingot moulds ), for metal carbides , for glass , for mineral materials ( for example , ceramic pastes , concrete or cement) or for rubber or artificial plastic materials :  Moulds for machine work Taps , cocks , valves and similar appliances , for pipes , boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves Ball , roller or needle roller bearings : ex 84.4 / 84.51 ex 84.56 84.59 ex 84.60 84.61 ex 84.62 84.63  Bearings with row of balls , in which balls are not detachable manually , or in which the row of balls is not separable , or in which the faces of the two rings are aligned in the same plane , of which the external diameter is more than 36 mm but not more than 72 mm; excluding parts Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing ( including friction gears and gear-boxes and other variable speed gears ), flywheels , pulleys and pulley blocks , clutches and shaft couplings : ex A. For use in civil aircraft :  Reduction gears , step-up gears and speed variators B. Other :  ex II . Other :  Reduction gears , step-up gears and speed variators 20 . 10 . 88 Official Journal of the European Communities No L 287 / 39 CCT heading No Description 85.01 Electrical goods of the following descriptions : generators , motors , converters (rotary or static), transformers , rectifiers and rectifying apparatus , inductors : ex A. The following goods , for use in civil aircraft : Generators , converters ( rotary or static), transformers , rectifiers and rectifying apparatus , inductors : Electric motors of an output of not less than 0,75 kW but less than 150 kW:  Asynchronous three-phase motors ; single-phase motors ; generators , rotary or static converters (excluding rectifiers ) and other motors , weighing not more than 100 kg each ; transformers B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing , changing or step-up gear ) and rotary converters : a ) Synchronous motors of an output of not more than 18 watts ex b ) Other :  Asynchronous three-phase motors ; single-phase motors ; generators , rotary converters and other motors , weighing not more than 100 kg each II . Transformers , static converters , rectifiers and rectifying apparatus ; inductors :  Transformers , rectifiers and rectifying apparatus , inductors : weighing more than 500 kg each , static converters , excluding rectifiers , weighing not more than 100 kg each ex 85.03 85.12 Primary cells and primary batteries :  Dry Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hairdressing appliances ( for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : A. Electric instantaneous or storage water heaters and immersion heaters : I. For use in civil aircraft (excluding parts ) ex II . Other :  Excluding parts B. Electric soil heating apparatus and electric space heating apparatus : I. For use in civil aircraft ( excluding parts ) ex II . Other :  Excluding parts D. Electric smoothing irons E. Electro-thermic domestic appliances : I. Electric cooking stoves , ranges , ovens and food warmers (excluding parts thereof), for use in civil aircraft ex II-. Other :  Hot plates , cooking stoves , ranges , and similar cooking appliances for domestic use 85.13 Electrical line telephonic and telegraphic apparatus ( including such apparatus for carrier ­ current line systems): ex A. Apparatus for carrier-current line systems :  Telephonic apparatus , including parts for telephone sets and receivers ex B. Other :  Telephonic apparatus , including parts for telephone sets and receivers No L 287 /40 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 85.19 85.20 85.23 89.01 Electrical apparatus for making and breaking electrical circuits , for the protection ofelectrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Non-automatic make-and-break switches , weighing not more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg each  Automatic make-and-break-switches , circuit-breakers and contactors  Parts ex B. Resistors , fixed or variable (including potentiometers ), other than heating resistors :  Variable resistors , weighing not more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg each  Parts D. Switchboards and control panels Electric filament lamp and electric discharge lamps ( including infra-red and ultra-violet lamps); arc lamps : A. Filament lamps for lighting II . Other ex B. Other lamps :  For lighting ex C. Parts :  For electric lamps for lighting Insulated (including enamelled or anodized) electric wire , cable , bars , strip and the like ( including co-axial cable), whether or not fitted with connectors : ex A. Ignition wiring sets and wiring sets , for use in civil aircraft :  With metallic armouring or sheathing , whether or not covered with other materials , excluding co-axial cable ex B. Other :  With metallic armouring or shearing , whether or not covered with other materials , excluding co-axial cable and submarine cable Ships , boats and other vessels not falling within any of the following headings of this Chapter : ex A. Warships :  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding air-cushion vehicles B. Other : ex I. Sea-going vessels :  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding : air-cushion vehicles ; vessels designed exclusively for sporting purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations II . Other : ex a ) Weighing 100 kg or less each :  Mechanically propelled , excluding : air-cushion vehicles ; vessels designed exclusively for sporting purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations 20 . 10 . 88 Official journal of the European Communities No L 287 /41 CCT heading No Description 89.01 (cont'd) ex 90.03 ex 90.04 90.16 90.24 90.28 91.04 B. II . ex b ) Other:  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding: air-cushion vehicles , vessels designed exclusively for sporting-purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations Frames and mountings and parts thereof, for spectacles , pince-nez , lorgnettes , goggles and the like :  Excluding those of gold Spectacles , pince-nez , lorgnettes , goggles and the like , corrective , protecting or other : Excluding those with frames of gold or plated metals or gold-plated or gilt and engineers' protective spectacles Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , drawing sets , slide rules , disc calculators and the like ; measuring or checking instruments , appliances and machines , not falling within any other heading of this Chapter ( for example , micrometers , callipers , gauges , measuring rods , balancing machines ); profile projectors : ex A. Drawing, marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like:  Set-squares , rulers , protractors and French curves  Cases of drawing instruments , lengthening bars of compasses , compasses , mathematical drawing pens and the like Instruments and apparatus for measuring , checking or automatically controlling the flow, depth , pressure or other variables of liquids or gases , or for automatically controlling temperature ( for example , pressure gauges , thermostats , level gauges , flow meters , heat meters , automatic ovendraught regulators ), not being articles falling within heading No 90.14 : ex A. For use in civil aircraft :  Manometers B. Other : I. Manometers Electrical measuring , checking , analysing or automatically controlling instruments and apparatus: A. Electronic instruments and apparatus : ex I. For use in civil aircraft :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters ex II . Other : b ) Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters B. Other: ex I. For use in civil aircraft :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters ex II . Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters Other clocks : ex A. Electric or electronic :  For standing or suspending : assembled , weighing more than 500 g; unassembled , regardless of weight ex B. Other :  For standing or suspending: assembled , weighing more than 500 g ; unassembled , regardless of weight No L 287 /42 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 92.12 94.01 94.03 98.01 Gramophone records , and other sound or similar recordings ; matrices for the production of records , prepared record blanks , film for mechanical sound recording , prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recording : B. Recorded: I. Wax recordings , discs , matrices and other intermediate forms , excluding magnetically recorded tapes : b ) Other II . Other : a ) Records : 2 . Other b ) Other recording media ( tapes , wires , strips and like articles ): 1 . Magnetically recorded for the scoring of cinematograph film ex 2 . Other :  Excluding those for language teaching Chairs and other seats (other than those falling within heading No 94.02 ), whether or not convertible into beds , and parts thereof: ex A. Chairs and other seats , not leather covered (excluding parts thereof), for use in civil aircraft :  Excluding those of wood , iron or steel B. Other : ex I. Specially designed for aircraft :  Excluding those of wood, iron or steel ex II . Other :  Excluding those of wood , iron or steel , wicker and other vegetable materials Other furniture and parts thereof: ex A. Furniture (excluding parts thereof), for use in civil aircraft :  Of base metal  Of wood , carved , veneered , waxed , polished or varnished , turned , with mould ­ ings , painted and covered with any materials other than leather or imitations thereof or fabrics containing silk and man-made textile fibres  Ofwood , inlaid , lacquered, gilt , with applique work of fine wood , decorated with metal or other materials and covered with leather and imitations thereof or with fabrics containing silk and man-made textile fibres  Of other materials , other than wicker and other vegetable materials ex B. Other furniture :  Of base metal  Of wood, carved , veneered , waxed , polished or varnished , turned , with mould ­ ings , painted and covered with any materials other than leather or imitations thereof or fabrics containing silk and man-made textile fibres  Ofwood, inlaid , lacquered , gilt , with applique work of fine wood, decorated with metal or other materials and covered with , leather and imitations thereof or with fabrics containing silk and man-made textile fibres  Of other materials , other than wicker and other vegetable materials Buttons and button moulds , studs , cuff-links , and press-fasteners , including snap-fasteners and press-studs ; blanks and parts of such articles : ex A. Blanks and moulds :  Excluding cuff-links , collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres ex B. Buttons , studs , cuff-links and press-fasteners and parts thereof:  Excluding cuff-links , collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres 20 . 10 . 88 Official Journal of the European Communities No L 287 /43 Description CCT heading No 98.03 Fountain pens , stylograph pens and pencils ( including ball point pens and pencils ) and other pens , pen-holders , pencil-holders and similar holders , propelling pencil and sliding pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 : ex A. Fountain pens and stylograph pens and pencils ( including ball point , felt tipped and fibre tipped pens and pencils ):  Stylograph pens and ball-point pencils ex B. Other pens , pen-holders ; propelling pencils and sliding pencils ; pencil-holders and similar holders :  Stylograph pens and ball-point pencils C. Parts and fittings : ex I. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section :  Of stylograph pens and ball-point pencils ex II . Other :  Of stylograph pens and ball-point pencils Typewriter and similar ribbons , whether or not on spools ; ink-pads , with or without boxes :  Ribbons on reels , for immediate use Mechanical lighters and similar lighters , including chemical and electrical lighters , and parts thereof, excluding flints and wicks : ex A. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm:  Neither gilt , nor silvered , nor of rolled precious metal ex B. Other :  Neither gilt , nor silvered , nor of rolled precious metal , nor of precious metal Combs , hair-slides and the like :  Of artificial plastic materials and of vulcanite ex 98.08 98.10 ex 98.12 No L 287 /44 Official Journal of the European Communities 20 . 10 . 88 B. List of sensitive products in respect of Morocco CCT heading No Description 31.05 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg : A. Other fertilizers 42.02 Travel goods ( for , example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars , footwear , brushes ) and similar containers , of leather or of composition leather , of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. Of artificial plastic sheeting :  Cigar and cigarette cases , match-holders , tobacco-pouches and purses ; cases and similar articles with compartments for toilet requisites ; trunks , suit-cases and attach^ cases excluding ladies' handbags ex B. Other materials :  Cigar and cigarette cases , match-holders , tobacco pouches and purses ; cases and similar articles with compartments for toilet requisites ; trunks , suit-cases and attach^ cases excluding ladies' handbags 55.05 Cotton yarn , not put up for retail sale 55.09 Other woven fabrics of cotton 58.01 Carpets , carpeting and rugs , knotted (made up or not) 60.04 Under garments , knitted or crocheted , not elastic nor rubberized 60.05 61.01 Outer garments and other articles , knitted or crocheted , not elastic nor rubberized Men's and boys' outer garments 61.02 Women's , girls' and infants' outer garments 61.03 Men's and boys' under garments , including collars , shirt fronts and cuffs 64.02 Footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : 64.05 Parts of footwear , removable in-soles , hose protectors and heel cushions , of any material except metal : ex A. Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles :  Excluding artificial plastic materials * ex B. Other :  Excluding artificial plastic materials ANNEX XIII List provided for in Article 18 applicable to Morocco: same list as that applicable to all countries except Turkey. 20 . 10 . 88 Official Journal of the European Communities No L 287 /45 ANNEX XVI List provided for in Article 21 ( 1 ) applicable to Morocco CCT heading No Description 03.01 Fish , fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole , headless or in pieces : h) Cod (Gadus morhua, Boreogadus saida, Gadus ogac): 2 . Frozen ij ) Saithe (Pollachius virens): 2 . Frozen lc ) Haddock (Melanogrammus aeglefinus): 2 . Frozen m) Ling (Molva spp .): 2 . Frozen n) Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius): 2 . Frozen t ) Hake (Merluccius spp .): 1 . Fresh or chilled 2 . Frozen ex y) Other :  Horse mackerel (Trachurus trachurus), fresh , chilled or frozen  Similar to cod , frozen (Gadus macrocepkalus, Brosme brosme) II . Fillets : b ) Frozen : 1 . Of cod (Gadus morhua&gt; Boreogadus saida, Gaaus ogac) 3 . Of haddock (Melanogrammus aeglefinus) 9 . Of hake (Merluccius spp .) 11 . Of plaice (Pleuronectes platessa) 12 . Of flounder (Platichthys flesus) Fish , dried , salted or in brine; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : 03.02 b ) Cod (Gadus morkua, Boreogadus saida, Gadus ogac) 03.03 ex f) Other :  Products similar to cod ( saithe , haddock , Alaska pollack , pollack , Gadus macrocepkalus, Brosme brosme) Crustaceans and molluscs , whether in shell or not , fresh (live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : IV . Shrimps and prawns : ex a ) Prawns and shrimps of the Pandalidae family :  Frozen b ) Shrimps of the genus Crangon: ex 2 . Other :  Frozen ex c) Other :  Frozen V. Other : a ) Norway lobsters (Nephrops norvegicus): 1 . Frozen B. Molluscs : IV . Other : a ) Frozen : 1 . Squid No L 287 /46 Official Journal of the European Communities 20 . 10 . 88 ANNEX XV List provided for in Article 21 (2) applicable to Morocco : same list as that applicable to Algeria , Tunisia and Turkey . ANNEX XVI List provided for in Article 21 (4 ) applicable to Morocco: same list as that applicable to Algeria , Tunisia and Turkey. N  20 . 10 . 88 Official Journal of the European Communities No L 287 /47 ANNEX B Special arrangements for applying Regulation (EEC) No 2573 / 87 to trade between Spain and Portugal and Syria The provisions of the Articles and Annexes of Council Regulation (EEC) No 2573 / 87 which are indicated below shall be applied subject to the following special arrangements: Article 6 Only paragraph 1 shall apply to Syria . Article 18 Only paragraph 1 shall apply to Syria . ANNEX II List provided for in the first indent of Article 5(1 ) applicable to Syria Quota No CCT heading No Description Basic quota 1 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers , whether or not incorporating sound recorders or reproducers : b ) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is :  From more than 42 cm up to and including 52 cm  More than 52 cm 9 units 2 87.01 Tractors (other than those falling within heading No 87.07 ), whether or not fitted with power take-offs , winches or pulleys : ex B. Agricultural tractors (excluding walking tractors ) and forestry tractors , wheeled :  With an engine of a cylinder capacity of 4 000 cm3 or less 4 units No L 287 / 48 Official Journal of the European Communities 20 . 10 . 88 ANNEX III List provided for in the second indent of Article 5 ( 1 ) applicable to Syria Quota No CCT heading No Description Basic quota 1 25.03 Sulphur of all kinds , other than sublimed sulphur , precipitated sulphur and colloidal sulphur 69 tonnes 2 29.03 36.01 36.02 ex 36.04 36.05 36.06 Sulphonated , nitrated or nitrosated derivatives of hydrocarbons : B. Nitrated and nitrosated derivatives : ex I. Trinitrotoluenes and dinitronaphthalenes :  Trinitrotoluenes Propellent powders Prepared explosives , other than propellent powders Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators :  Other than electrical detonators Pyrotechnic articles ( for example , fireworks , railway fog signals , amorces , rain rockets) Matches (excluding Bengal matches ) 9 tonnes 3 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : I. Polyethylene : ex b ) In other forms :  Waste and scrap ex II . Polytetrahaloethylenes :  Waste and scrap ex III . Polysulphohaloethylenes :  Waste and scrap ex IV . Polypropylene :  Waste and scrap ex V. Polyisobutylene :  Waste and scrap VI . Polystyrene and copolymers of styrene : ex b ) In other forms :  Waste and scrap VII . Polyvinyl chloride : ex b ) In other forms :  Waste and scrap ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Waste and scrap 2 tonnes 20 . 10 . 88 Official Journal of the European Communities No L 287 /49 Quota No CCT heading No Description Basic quota 39.02 (cont'd) C. - ex IX . Polyvinyl acetate :  Waste and scrap ex X. Copolymers of vinyl chloride with vinyl acetate :  Waste and scrap ex XI . Polyvinyl alcohols , acetals and ethers :  Waste and scrap ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Waste and scrap ex XIII . Coumarone resins , indene resins and coumarone-indene resins :  Waste and scrap XIV. Other polymerization or copolymerization products : ex b ) In other forms :  Waste and scrap 4 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : I. Of regenerated cellulose III . Of hardened proteins V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 c ) Corset busks and similar supports for articles of apparel or clothing accessories ex d ) Other :  Excluding airtight clothing affording protection against radiation or radioactive contamination , not combined with breathing apparatus 2 000 ECU . 5 ex 58.01 58.02 Carpets , carpeting and rugs , knotted (made up or not), other than hand-made Other carpets , carpeting , rugs , mats and matting , and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): A. Carpets , carpeting , rugs , mats and matting 860 kg 6 ex 58.04 58.09 60.01 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Of cotton Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics ), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : B. Lace: ex I. Hand-made :  Other than lace made from cotton , wool and man-made textile fibres II . Mechanically made Knitted or crocheted fabric, not elastic nor rubberized: C. Of other textile materials : I. Of cotton 160 kg No L 287 / 50 Official Journal of the European Communities 20 . 10 . 88 Quota No CCT heading No Description Basic quota 7 60.04 120 kg 60.05 Under garments , knitted or crocheted , not elastic or rubberized : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle-neck jumpers and pull ­ overs : a ) Of cotton III . Other : b ) Of cotton B. Other : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle-neck jumpers and pullovers : a ) Of cotton IV . Other : d ) Of cotton Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : ex a ) Outer garments of knitted or crocheted textile fabrics of heading No 59.08 :  Of cotton b ) Other : 1 . Babies' garments , girls' garments up to and including commercial size 86 : cc ) Of cotton 2 . Bathing costumes and trunks : bb ) Of cotton 3 . Track suits : bb ) Of cotton 4 . Other outer garments : aa ) Blouses and shirt-blouses for women , girls and , infants : 55 . Of cotton bb ) Jerseys , pullovers , slipovers , waistcoats , twinsets , cardigans , bed jackets and jumpers : (other than jackets referred to under subheading 60.05 A II b ) 4 hh)): 11 . Men's and boys': eee ) Of cotton 22 . Women's , girls' and infants': fff) Of cotton cc) Dresses : 44 . Of cotton dd ) Skirts , including divided skirts : 33 . Of cotton ee ) Trousers : ex 33 . Of other textile materials :  Of cotton ff) Suits and coordinate suits (excluding ski suits ) for men and boys: ex 22 . Of other textile materials :  Of cotton gg) Suits and coordinate suits (excluding ski suits ), and costumes , for women , girls and infants : 44 . Of cotton 20 . 10 . 88 Official Journal of the European Communities No L 287 / 51 Quota No CCT heading No Description Basic quota 60.05 (cont'd) A. II . b ) 4 . hh ) Coats , jackets (excluding anoraks , windcheaters, waister jackets and the like ) and blazers : 44 . Of cotton ijij ) Anoraks , windcheaters , waister jackets and the like : ex 1 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton kk) Ski suits consisting of two or three pieces : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 11 ) Other outer garments : 44 . Of cotton 5 . Clothing accessories : ex cc) Of other textile materials :  Of cotton B. Other : ex III . Of other textile materials :  Of cotton 8 61.01 Men's and boys' outer garments A. Garments of the 'cowboy' type and other similar garments for amusement and play , less than commercial size 1 58 ; garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : II . Other : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton B. Other : I. Industrial and occupational clothing: a ) Overalls , including boiler suits and bibs and braces : 1 . Of cotton b ) Other : 1 . Of cotton II . Swimwear : ex b ) Of other textile materials :  Of cotton III . Bath robes , dressing gowns , smoking jackets and similar indoor wear : b ) Of cotton IV . Parkas ; anoraks , windcheaters , waister jackets and the like: b ) Of cotton V. Other : a ) Jackets (excluding waister jackets ) and blazers : 3 . Of cotton b ) Overcoats , raincoats and other coats ; cloaks and capes : 3 . Of cotton c) Suits and coordinate suits (excluding ski suits ): 3 . Of cotton d) Shorts : 3 . Of cotton 160kg No L 287 / 52 Official Journal of the European Communities 20 . 10 . 88 Quota No CCT heading No Description Basic quota 61.01 (cont'd) B. V. e ) Trousers : 3 . Of cotton f) Ski suits consisting of two or three pieces : ex 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres:  Of cotton g) Other garments : 3 . Of cotton 61.02 Women's , girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 ; garments of the 'cowboy' type and other similar garments for amusement and play , less than commercial size 158 : I. Babies' garments ; girls' garments up to and including commercial size 86 : a ) Of cotton B. Other : I. Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton II . Other : a ) Aprons , overalls , smock-overalls and other industrial and occu ­ pational clothing (whether or not also suitable for domestic use ): 1 . Of cotton b ) Swimwear : ex 2 . Of other textile materials :  Of cotton c) Bath robes , dressing gowns , bed jackets and similar indoor wear: 2 . Of cotton d ) Parkas , anoraks , windcheaters , waister jackets and the like : 2 . Of cotton e) Other : 1 . Jackets (excluding waister jackets ) and blazers : cc ) Of cotton 2 . Coats and raincoats , cloaks and capes : cc) Of cotton 3 . Suits and coordinate suits (excluding ski suits ), and costumes : cc) Of cotton 4 . Dresses : ee ) Of cotton 5 . Skirts , including divided skirts : cc ) Of cotton 6 . Trousers : cc ) Of cotton 7 . Blouses and shirt-blouses : cc) Of cotton 8 . Ski suits consisting of two or three pieces : ex aa ) Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 9 . Other garments : cc ) Of cotton Official Journal of the European Communities No L 287/ 5320 . 10 . 88 Quota No CCT heading No Description Basic quota 9 61.03 61.04 Men's and boys' under garments , including collars , shirt fronts and cuffs : A. Shirts : II . Of cotton B. Pyjamas : II . Of cotton C. Other : II . Of cotton Women's , girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. Of cotton B. Other : I. Pyjamas and nightdresses : b ) Of cotton II . Other : b ) Of cotton 80 kg 10 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines ( lock-stitch only), with heads of a weight not exceeding 16 kgwithout motor or 17 kg including the motor ; sewing machine heads ( lock-stitch only), of a weight not exceeding 16 kgwithout motor or 17 kg including the motor: a ) Sewing machines having a value (not including frames , tables or furniture ) of more than 65 ECU each b ) Other 2 units 11 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception appara ­ tus ; radiobroadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras : III . Receivers , whether or not incorporating sound recorders or repro ­ ducers : b ) Other : ex 2 . Other:  Colour television receivers , the diagonal measurement of the screen of which is 42 cm or less 5 units 12 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys : A. Agricultural walking tractors , with either a spark ignition or a compression ignition engine 2 units 13 93.02 93:04 Revolvers and pistols , being firearms Other firearms , including Very pistols , pistols and revolvers for firing blank ammunition only , line-throwing guns and the like : 9 800 ECU No L 287 / 54 Official Journal of the European Communities 20. 10 . 88 Quota No CCT heading No Description Basic quota 93.04 (cont'd) ex A. Sporting and target-shooting guns , rifles and carbines :  Excluding single-barrelled , rifled sporting and target-shooting guns and carbines , and other than ring firing, of a unit value greater than 200 ECU 93.05 93.06 Arms of other descriptions , including air , spring and similar pistols , rifles and guns Parts of arms , including gun barrel blanks , but not including parts of sidearms 14 93.07 Bombs , grenades , torpedoes , mines , guided weapons and missiles and similar munitions of war , and parts thereof; ammunition and parts thereof, including cartridge wads ; lead shot prepared for ammunition 2 tonnes ANNEX V List provided (or in Article 6 applicable to Syria : same list as that applicable to all countries except Turkey . ANNEX VI List provided for in Article 9 ( 1 ) ( a ) applicable to Syria . CCT heading No Description 07.01 Vegetables , fresh or chilled: ex H. Onions , shallots and garlic :  Onions and garlic Official Journal of the European Communities No L 287 / 5520 . 10 . 88 ANNEX X List provided for in Article 12 (2) applicable to Syria CCT heading No Description 05.01 Human hair , unworked , whether or not washed or scoured ; waste of human hair 05.02 Pigs', hogs' and boars' bristles or hair ; badger hair and other brush-making hair ; waste of such bristles and hair 05.03 Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material 05.05 Fish waste 05.07 Skins and other parts of birds , with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down; not further worked than cleaned , disinfected or treated for preservation ; powder and waste of feathers or parts of feathers 05.08 Bones and horn-cores , unworked , defatted , simply prepared (but not cut to shape), treated with acid or degelatinized; powder and waste of these products 05.09 Ivory , tortoise-shell , horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape , and waste and powder of these products ; whalebone and the like , unworked or simply prepared but not cut to shape , and hair and waste of these products 05.12 Coral and similar substances , unworked or simply prepared but not otherwise worked ; shells , unworked or simply prepared but not cut to shape; powder and waste of shells 05.13 Natural sponges 05.14 Ambergris , castoreum, civet and musk; cantharides ; bile , whether or not dried ; animal products , fresh , chilled or frozen , or otherwise provisionally preserved , of a kind used in the preparation of pharmaceutical products 05.15 Animal products not elsewhere specified or included; dead animals of Chapter 1 or Chapter 3 , unfit for human consumption : ex B. Other :  Sinews and tendons ; parings and similar waste , of raw hides or skins 09.03 Mate 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums , resins, gum-resins and balsams 13.03 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : A. Vegetable saps and extracts B. Pectic substances , pectinates and pectates: ex I. Dry:  Pectates ex II . Other :  Pectates C. Agar-agar and other mucilages and thickeners , derived from vegetable products No L 287 / 56 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 14.01 Vegetable materials of a kind used primarily for plaiting ( for example , cereal straw, cleaned , bleached or dyed , osier , reeds , rushes , rattans , bamboos , raffia and lime bark) 14.02 Vegetable materials , whether or not put up on a layer or between two layers of other material , of a kind used primarily as stuffing or as padding ( for example , kapok, vegetable hair and eel-grass ) 14.03 Vegetable materials of a kind used primarily in brushes or in brooms ( for example , sorgho , piassava , couch-grass and istle), whether or not in bundles or hanks 14.05 Vegetable products not elsewhere specified or included 15.05 Wool grease and fatty substances derived therefrom (including lanolin ) 15.06 Other animal oils and fats (including neat's-foot oil and fats from bones or waste) 15.08 Animal and vegetable oils , boiled , oxidized , dehydrated , sulphurized , blown or polymerized by heat in vacuum or in inert gas , or otherwise modified 15.10 Fatty acids ; acid oils from refining ; fatty alcohols 15.11 Glycerol and glycerol lyes 15.15 Spermaceti , crude , pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured 15.16 Vegetable waxes , whether or not coloured 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras 17.04 Sugar confectionery, not containing cocoa 18.03 Cocoa paste (in bulk or in block), whether or not defatted 18.04 Cocoa butter ( fat or oil ) 18.05 Cocoa powder , unsweetened 18.06 Chocolate and other food preparations containing cocoa 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50% by weight of cocoa 19.03 Macaroni , spaghetti and similar products 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ) 19.07 Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 19.08 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion 21.02 Extracts , essences or concentrates , of coffee , tea or mat6 and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof Official Journal of the European Communities No L 287 / 5720 . 10 . 88 CCT heading No Description . 21.03 21.04 21.05 21.06 21.07 Mustard flour and prepared mustard Sauces ; mixed condiments and mixed seasonings Soups and broths , in liquid , solid or powder form ; homogenized composite food preparations Natural yeasts ( active or inactive); prepared baking powders : A. Active natural yeasts C. Prepared baking powders Food preparations not elsewhere specified or included: A. Cereals in grain or ear form , pre-cooked or otherwise prepared B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked C. Ice-cream (not including ice-cream powder ) and other ices D. Prepared yoghurt ; prepared milk , in powder form , for use as infants' food or for dietetic or culinary purposes E. Cheese fondues G. Other Waters , including spa waters and aerated waters ; ice and snow Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 Beer made from malt Vermouths , and other wines of fresh grapes flavoured with aromatic extracts Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : ex A. Denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher Spirits (other than those of heading No 22.08 ); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : A. Spirits (other than those of heading No 22.08 ), in containers holding: ex I. Two litres or less :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty ex II . More than two litres :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages C. Spirituous beverages : I. Rum, arrack and tafia II . Gin III . Whisky IV . Vodka , with an alcoholic strength of 45,4 % vol or less and plum , pear or cherry spirit (excluding liqueurs) ex V. Other :  On a cereal base 22.01 22.02 22.03 22.06 22.08 22.09 No L 287 / 58 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description Manufactured tobacco ; tobacco extracts and essences Halogens ( fluorine , chlorine , bromine and iodine): B. Chlorine Carbon ( including carbon black) Hydrogen peroxide ( including solid hydrogen peroxide) 24.02 28.01 28.03 28.54 29.01 Hydrocarbons : A. Acyclic : ex I. For use as power or heating fuels :  Excluding acetylene ex II . For other purposes :  Excluding acetylene B. Cyclanes and cyclenes : I. Azulene and its alkyl derivatives II . Other : ex a ) For use as power or heating fuels :  Excluding decahydronaphthalene ex b) For other purposes :  Excluding decahydronaphthalene C. Cycloterpenes D. Aromatic : I. Benzene , toluene and xylenes II . Styrene III . Ethylbenzene IV . Cumene (isopropylbenzene) ex V. Naphthalene and anthracene:  Anthracene VI . Biphenyl and terphenyls ex VII . Other:  Excluding tetrahydronaphthalene Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-Mannitol (mannitol) III . D-Glucitol ( sorbitol ) Acetals and hemiacetals and single or complex oxygen-function acetals and hemiacetals , and their halogenated , sulphonated , nitrated or nitrosated derivatives : ex B. Other :  Methylglucosides Monocarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Saturated acyclic monocarboxylic acids : ex XI . Other :  Esters of D-Glucitol ( sorbitol ) B. Unsaturated acyclic monocarboxylic acids : ex IV . Other : b) Other:  Esters of D-Glucitol ( sorbitol ) 29.04 29.10 29.14 20 . 10 . 88 Official Journal of the European Communities No L 287 /59 CCT heading No Description 29.15 29.16 Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Acyclic polycarboxylic acids : ex V. Other :  Itaconic acid and its salts and esters C. Aromatic polycarboxylic acids : I. Phthalic anhydride ex III . Other :  Dibutyl phthalates (ortho)  Dioctyl orthophthalates  Diisooctyl , diisononyl and diisodecyl phthalates  Other esters of diiso-butyl Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : I. Lactic acid and its salts and esters III . Tartaric acid and its salts and esters IV . Citric acid and its salts and esters V. Gluconic acid and its salts and esters ex VIII . Other :  Glyceric acid , glycolic acid , saccharic acid , isosaccharic acid , heptasaccharic acid and their salts and esters Single or complex oxygen  function amino-compounds: D. Amino-acids I. Lysine and its esters , and their salts III . Glutamic acid and its salts Heterocyclic compounds ; nucleic acids : ex Q. Other :  Anhydride compounds of D-Glucitol ( sorbitol ) (e.g . sorbitans), excluding maltol and isomatol 29.23 29.35 29.38  Lactones which are internal esters of hydroxy acids and gluconic acid derivatives  Intermediary products of the chemical processing of penicillin in the antibiotics falling within tariff subheading 29.44 A or C Provitamins and vitamins , natural or reproduced by synthesis (including natural concentrates ), derivatives thereof used primarily as vitamins , and intermixtures of the foregoing , whether or not in any solvent : B. Vitamins , unmixed , whether or not in aqueous solution : ex II . Vitamins B2 , B 3 , B6 , B12 and H:  Vitamin Bi 2 IV . Vitamin C 29.43 Sugars , chemically pure , other than sucrose , glucose and lactose ; sugar ethers and sugar esters , and their salts , other than products of heading Nos 29.39 , 29.41 and 29.42 : ex B. Other :  Laevulose  Laevulose salts and esters  Sorbose and its salts and esters No L 287 / 60 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description Antibiotics : ex A. Penicillins :  Excluding those requiring more than 15,3 kg of white sugar to produce one kilogram ex-C . Other antibiotics :  Oxytetracyclin and erythromycin and their salts Medicaments ( including veterinary medicaments ): A. Not put up in forms or in packings of a kind sold by retail : II . Other B. Put up in forms or in packings of a kind sold by retail : II . Other : a ) Containing penicillin , screptomycin or their derivatives ex b ) Other :  Containing antibiotics or their derivatives other than those listed under subheading B. II . a ); insulin , gold salts for the treatment of tuberculosis , organo-arsenous products for the treatment of syphilis and products for the treatment of leprosy Mineral or chemical fertilizers , nitrogenous : A. Natural sodium nitrate ex C. Other :  Excluding ammonium nitrate , in packages of a gross weight of not less than 45 kg calcium nitrate having a nitrogen content of not more than 16 % , calcium nitrati and magnesium nitrate 29.44 30.03 31.02 32.09 32.12 32.13 ex 34.02 Varnishes and lacquers; distempers ; prepared water pigments of the kind used for finishing leather; paints and enamels; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packings of a kind sold by retail ; solutions as defined by note 4 to this Chapter : A. Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by note 4 to this Chapter : I. Pearl essence ex II . Other :  Excluding non-precious metals in paste form used in the manufacture of paints ex B. Stamping foils :  Common metal-based C. Dyes or other colouring matter in forms or packings of a kind sold by retail Glaziers putty; grafting putty ; painters fillings ; non-refractory surfacing preparations ; stopping , sealing and similar iriastics , including resin mastics and cements Writing ink, printing ink and other inks : B. Printing ink C. Other inks organic surrace-active agents; surrace-active preparations ana wasnmg preparations , whether or not containing soap :  Ethoxylates No L 287 / 6120 . 10 . 88 Official Journal of the European Communities CCT heading No Description 35.01 35.02 Casein , caseinates and other casein derivatives ; casein glue Albumins , albuminates and other albumin derivatives : A. Albumins : II . Other : a ) Ovalbumin and lactalbumin Dextrins and dextrin glues ; soluble or roasted starches ; starch glues Prepared glues not elsewhere specified or included ; products suitable for use as glues put u for sale by retail as glues in packages not exceeding a net weight of 1 kg 35.05 35.06 35.07 ex 37.03 38.12 Enzymes ; prepared enzymes not elsewhere specified or included Sensitized paper , paperboard and cloth , unexposed or exposed but not developed :  Printing paper Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : Q. Foundry core binders based on synthetic resins T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III X. Other 38.19 39.01 Condensation , polycondensation and polyaddition products , whether or not modified or polymerized and whether or not linear ( for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsaturated polyesters , silicones ): ex A. Ion exchangers :  Phenoplasts , excluding those of the Novolak type C. Other: I. Phenoplasts : ex a ) In one of the forms mentioned in note 3 (a ) and (b ) to this Chapter :  Resins , excluding those of the Novolak type ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed II . Aminoplasts : ex b) In other forms:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed No L 287 / 62 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 39.01 (cont'd) 39.02 C. III . Alkyds and other polyesters : ex a ) In one of the forms mentioned in note 3 (d ) to this Chapter ;  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2, not printed ex b ) Other :  Non alkydic polyesters , unsaturated , in one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter , for polyurethanes , other than for moulding or extruding ex IV . Polyamides :  Plates , sheets or strip , rigid , weighing more than 160 g/ itt2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed ex V. Polyurethanes :  In one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed ex VI . Silicones :  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g /m2 , not printed ex VII . Other :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip * neither rigid nor spongy , weighing more than 160 g/m2 , not printed  Resins , other than expoxide resins , in one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter :  Polyether alcohols  Systems for polyurethanes Polymerization and copolymerization products ( for example , polyethylene , polytetrahalo ­ ethylenes , polyisobutylene , polystyrene , polyvinyl chloride &gt; polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ): C. Other : I. Polyethylene: a ) In one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions  Waste and scrap ex II . Polytetrahaloethylenes :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions No L 287 /6320 . 10 . 88 Official Journal of the European Communities CCT heading No Description 39.02 (cont'd) C. ex III . Polysulphohaloethylenes :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex IV . Polypropylene :  In one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter , and waste and scrap  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex V. Polyisobutylene :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions VI . Polystyrene and copolymers of styrene : ex b ) In other forms:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions VII . Polyvinyl chloride : a ) In one of the forms mentioned in note 3 ( a ) and (b ) to this Chapter  Products for moulding  Emulsion-type resins for pastes ex b ) In other forms :  Plates , sheets or strip , rigid , weighingmore than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride:  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions ex IX . Polyvinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions ex X. Copolymers of vinyl chloride with vinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Adhesives based on resin emulsions ex XI . Polyvinyl alcohols , acetals and ethers :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions XIV. Other polymerization or copolymerization products : ex b) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Adhesives based on resin emulsions No L 287 / 64 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 39.03 Regenerated cellulose ; cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticized or not ( for example , collodions , celluloid); vulcanized fibre : B. Other : I. Regenerated cellulose : b ) Other : ex 1 . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm:  Of a weight not exceeding 160 g/m2 , not printed ex 2 . Other :  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed II . Cellulose nitrates : b ) Plasticized: 1 . With camphor or otherwise ( for example , celluloid ): ex aa ) Film in rolls or in strips , for cinematography or photography :  Of celluloid  Other , rigid , weighing more than 160 g/m2 , whether or not printed  Of a weight not exceeding 160 g /m2 , not printed ex bb) Other :  Plates , sheets , strips or tubes , of celluloid  Other plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , whether or not printed III . Cellulose acetates : b ) Plasticized : ex 2 . Film in rolls or in strips , for cinematography or photography:  Of a weight not exceeding 160 g /m2 , not printed  Rigid , weighing more than 160 g/m2 , whether or not printed ex 3 . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm :  Of a weight not exceeding 160 g/m2 , not printed 4 . Other : ex bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed IV . Other cellulose esters : I b ) Plasticized : l ex 2 . Film in rolls or in strips , for cinematography or photography: l  Rigid , weighing more than 160 g/m2 , whether or not printed  Of a Weight not exceeding 160 g/m2 , not printed 20 . 10 . 88 Official Journal of the European Communities No L 287 / 65 CCT heading No Description 39.03 (cont'd) B. IV . b ) ex 3 . Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm:  Of a weight not exceeding 160 g/m2 , not printed 4 . Other : ex bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed V. Cellulose ethers and other chemical derivatives of cellulose : b ) Plasticized:  Other : ex aa ) Ethylcellulose :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed bb ) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Plates , sheets or strip , of a weight not exceeding 160 g /m2 , not printed ex VI . Vulcanized fibre :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed , of artificial plastic materials 39.06 Other high polymers , artificial resins and artificial plastic materials , including alginic acid , its salts and esters ; linoxyn : B. Other : I. Starches , esterified or etherified ex II . Other :  Dextrans  Heteropolysaccharine  Other , excluding linoxyn 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : A. Articles for technical uses , for use in civil aircraft B. Other : ex I. Of regenerated cellulose :  Excluding: artificial sausage casings ; floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing ex II . Of vulcanized fibre :  Excluding : fans and hand screens comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ex III . Of hardened proteins :  Excluding: artificial sausage casings ; fans and hand screens comprising sheets of plasticmaterials and frames and handles of all materials , except for precious metals No L 287 / 66 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 39.07 (cont'd) B. ex IV . Of chemical derivatives of rubber:  Excluding: floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 ex d) Other :  Excluding: artificial sausage casings ; floor coverings ; articles of clothing ex 40.10 Transmission , conveyor or elevator belts or belting , of vulcanized rubber :  Excluding transmission belts or belting , of trapezoidal cross-section 40.11 Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : ex A. Solid or cushion tyres and interchangeable tyre treads :  Interchangeable tyre treads weighing up to 20 kg each B. Other : ex I. Pneumatic tyres for use on civil aircraft :  Weighing up to 20 kg each ex II . Other :  Weighing up to 20 kg each 42.02 Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling-bags , rucksacks), shopping-bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars , footwear, brushes ) and similar containers , of leather or of composition leather , of vulcanized fibre , of artificial plastic sheeting , of paperboard or of textile fabric : ex A. X)f artificial plastic sheeting :  Excluding cigar and cigarette cases , match holders , tobacco-pouches , trunks , suit-cases and valises , cases and similar articles for holding toiletries ex B. Of other materials :  Excluding cigar and cigarette cases , match holders , tobacco-pouches , trunks , suit-cases and valises , cases and similar articles for holding toiletries 44.14 Wood sawn lengthwise , sliced or peeled but not further prepared , of a thickness not exceeding 5 mm; veneer sheets and sheets for plywood , of a thickness not exceeding 5 mm 48.11 Wallpaper and lincrusta ; window transparencies of paper 48.13 Carbon and other copying papers ( including duplicator stencils ) and transfer papers , cut to size , whether or not put up in boxes 48.15 Other paper and paperboard , cut to size or shape : ex B. Other :  Toilet paper 48.16 Boxes , bags and other packing containers , of paper or paperboard ; box files , letter trays and similar articles , of paper or paperboard , of a kind commonly used in offices,shops and the like : ex A. Boxes , bags and other packing containers of paper or paperboard :  Boxes , bags and other packing containers , printed , and boxes and casks , not printed No L 287 / 6720 . 10 . 88 Official Journal of the European Communities CCT heading No Description 48.21 ex 49.09 49.10 49.11 Other articles of paper pulp , paper , paperboard or cellulose wadding: ex A. Perforated paper and paperboard for Jacquard and similar machines :  Of paper , of a weight not exceeding 106 g/m2 , not printed B. Napkins and napkin liners , for babies : ex I. Not put up for retail sale :  Of paper pulp , cellulose wadding or unprinted paper ex II . Other :  Of paper pulp , cellulose wadding or unprinted paper ex D. Bed linen , table linen , toilet linen ( including handkerchiefs and cleaning tissues ) and; kitchen linen ; garments :  Of paper pulp , cellulose wadding or unprinted paper ex E. Sanitary towels and tampons :  Of paper pulp , cellulose wadding or unprinted paper F. Other: ex I. Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale :  Of paper pulp , cellulose wadding or unprinted paper ex II . Other :  Of paper pulp , cellulose wadding or unprinted paper , excluding cards for statistical machines and chart paper for recording equipment Picture postcards , Christmas and other picture greeting cards , printed by any process , with or without trimmings :  Picture postcards , cut to shape or in sheets Calendars of any kind , of paper or paperboard , including calendar blocks Other printed matter , including printed pictures and photographs : ex B. Other :  Excluding printed pictures and photographs , meteorological and scientific charts ; communications , theses , dissertations and reports on scientific , literary and artistic subjects not falling within heading No 49.01 , published by official bodies or cultural institutions , printed in any language and trade and tourist advertising books Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : ex I. For tyres :  excluding materials of monofil and artificial straw falling within heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex IV . Other :  Excluding materials of monofil and artificial straw falling within heading No 51.02 B. Woven fabrics of regenerated textile fibres : ex I. For tyres :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex II . Fabrics containing elastomeric yarn :  Excluding materials of monofil and artificial straw falling within heading No 51.02 ex III . Other :  Excluding materials of monofil and artificial straw falling within heading No 51.02 51.04 No L 287 / 68 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 56.01 Man-made fibres (discontinuous), not carded , combed or otherwise prepared for spinning: ex A. Synthetic textile fibres :  With the exception of polyester 56.02 Continuous filament tow for the manufacture of man-made fibres (discontinuous): A. Of synthetic textile fibres 56.03 Waste ( including yarn waste and pulled or garnetted rags ) ofman-made fibres (continuous or discontinuous), not carded , combed or otherwise prepared for spinning: A. Of synthetic textile fibres 56.04 Man-made fibres (discontinuous or waste ), carded , combed or otherwise prepared for spinning: A. Synthetic textile fibres 56.05 Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale : ex A. Of synthetic textile fibres :  Fancy yarn ex B. Of regenerated textile fibres :  Fancy yarn 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ):  Of silk , of man-made fibres and of wool or of fine animal hair 58.05 Narrow woven fabrics , and narrow fabrics (bolduc ) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : A. Narrow woven fabrics : I. Pile fabrics or chenille fabrics : ex a ) Of man-made fibres or of cotton :  Of man-made fibres b ) Of silk , of noil silk or of other waste silk 58.07 Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn of heading No 52.01 and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like : ex A. Braids of a width of 5 cm or less , of man-made fibres ( including monofil or strip of heading No 31.01 or 51.02), of flax , or ramie or of vegetable textile fibres of Chapter 57:  Of silk or man-made fibres , without metals ex B. Other :  Of silk or man-made fibres , without metals 58.08 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics ), plain : ex A. Tulle or other net fabrics not comprised in B below:  Of man-made fibres ex B. Knotted net fabrics :  Of man-made fibres 58.09 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : ex A. Tulle and other net fabrics :  Of man-made fibres Official Journal of the European Communities No L 287 / 6920 . 10 . 88 CCT heading No Description 58.09 (cont'd) 59.02 ex 59.10 ex 59.12 ex 59.13 60.01 B. Lace : ex I. Hand-made :  Of man-made fibres ex II . Mechanically made :  Of man-made fibres Felt and articles of felt , whether or not impregnated or coated: ex A. Felt in the piece or simply cut to rectangular shape :  Rugs , carpets and runners ex B. Other :  Rugs , carpets and runners Linoleum andmaterials prepared on a textile base in a similar manner to linoleum , whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base , cut to shape or not :  Weighing more than 1 400 g /m2 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery, studio back-cloths or the like :  Impregnated or coated textile fabrics of a weight not exceeding 1 400 g/m2 Elastic fabrics trimmings (other than knitted or crocheted goods ) consisting of textile materials combined with rubber threads :  Of a width not exceeding 50 cm , excluding those of wool or of fine animal hair Knitted or crocheted fabric, not elastic nor rubberized: A. Of wool or of fine animal hair B. Of man-made fibres C. Of other textile materials : I. Of cotton ex II . Of other textile materials :  Excluding those of silk Shawls , scarves , mufflers , mantillas , veils and the like : A. Of silk or of noil or other waste silk B. Of synthetic textile fibres C. Of regenerated textile fibres Parts of footwear , removable in-soles , hose protectors and heel cushions , of any material except metal : ex A. Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles :  Of rubber or artificial plastic materials ex B. Other:  Of rubber or artificial plastic materials Worked monumental or building stone , and articles thereof ( including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 Hand polishing stones , whetstones , oilstones , hones and the like , and millstones , grindstones , grinding wheels and the like ( including grinding , sharpening, polishing , trueing and cutting wheels , heads , discs and points ), of natural stone ( agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery , with or without cores , shanks , sockets , axles and the like of other materials , but without frameworks ; segments and other finished parts of such stones and wheels , of natural stone ( agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery: 61.06 64.05 68.02 68.04 No L 287 / 70 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description B. Other : I. Of agglomerated abrasives : ex a ) Made of natural or synthetic diamonds :  Artificial , excluding millstones , etc . ex b ) Other :  Artificial , excluding millstones , etc . ex II . Other :  Artificial , excluding millstones , etc . Natural or artificial abrasive powder or grain , on a base of woven fabric , of paper , or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up Refractory bricks , blocks , tiles and similar refractory constructional goods Unworked cast or rolled glass ( including flashed or wired glass ), whether figured or not , in rectangles : ex B. Other :  Of a thickness greater than 5 mm but no greater than 10 mm Unworked drawn or blown glass ( including flashed glass), in rectangles :  Of a thickness no greater than 3 mm 68.04 (cont'd) 68.06 69.02 70.04 ex 70.05 ex 70.06 70.08 70.14 70.20 Cast , rolled , drawn or blown glass (including flashed or wired glass ), in rectangles , surface ground or polished , but not further worked :  Not wired , of a thickness no greater than 5 mm Safety glass consisting of toughened or laminated glass , shaped or not Illuminating glassware , signalling glassware and optical elements of glass , not optically worked nor of optical glass : A. Articles for electrical lighting fittings : ex I. Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces , pendants and similar articles for trimming chandeliers :  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex II . Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes , tulip-shaped pieces):  Lamp glass  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex B. Other :  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts Lrlass hbre ( including wool ), yarns , fabrics and articles made thererrom : ex B. Textile fibre , yarns , fabrics and articles made therefrom:  Rovings and mats 20 . 10 . 88 Official Journal of the European Communities No L 287 / 71 CCT heading No Description ex 70.21 Other articles of glass :  Of coloured , matt engraved , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts 71.05 Silver including silver gilt and platinum-plated silver , unwrought or semi-manufactured : ex B. Bars , rods , wires and sections ; plates , sheets and strips of a thickness , excluding any backing , greater than 0,15 mm  Wire ; other , beaten or rolled D. Foil of a thickness , excluding any backing , not exceeding 0,15 mm ex 73.14 73.15 Iron or steel wire , whether or not coated , but not insulated :  Without textile coating Alloy steel and high carbon steel in the forms mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : ex VIII . Wire , whether or not coated , but not insulated :  Without textile coating , not coated with other metals and not consisting of alloy steel containing , by weight , one or more elements in the following proportions : 2 % or more of silicon , 2 % or more of irfanganese , 2 % or more of chromium, 2 % or more of nickel , 0,3 % or more of molybdenum , 0,3 % or more of vanadium , 0,5 % or more of tungsten , 0,5 % or more of cobalt , 0,3 % or more of aluminium, 1 % or more of copper B. Alloy steel : ex VIII . Wire , whether or not coated , but not insulated :  Without textile coating , not coated with other metals and not consisting of alloy steel containing , by weight , one or more elements in the following proportions : 2 % or more of silicon , 2 % or more ofmanganese , 2 % or more of chromium , 2 % or more of nickel , 0,3 % or more of molybdenum , 0,3 % or more of vanadium , 0,5 % or more of tungsten , 0,5 % or more of cobalt , 0,3 % or more of aluminium , 1 % or more of copper 73.18 Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydroelectric conduits : ex A. Tubes and pipes , with attached fittings , suitable for conducting gases or liquids , for use in civil aircraft :  Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes ( including Mannesmann tubes and tubes obtained by swaging ) whether or not with sockets or flanges , but not otherwise worked , seamless B. Other : ex II . Straight and of uniform wall-thickness , other than those falling in B I above , of a maximum length of 4,50 m , of alloy steel containing by weight not less than 0,90 % but not more than 1 ,15 % of carbon , not less than 0,50 % but not more than 2% of chromium and not more than 0,50% of molybdenum ex III . Other :  Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes ( including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , seamless No L 287 /72 20 . 10 . 88Official Journal of the European Communities CCT heading No Description Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , lock-gates , towers , lattice masts , roofs , roofing frameworks , door and window frames , shutters , balustrades , pillars and columns), of iron or steel ; plates , strip , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of iron or steel :  Excluding lock-gates for hydraulic plant Containers , of iron or steel , for compressed or liquefied gas :  Welded , with a capacity not exceeding 300 litres ex 73.21 ex 73.24 73.25 ex 73.29 73.31 73.32 ex 73.35 Stranded wire , cables , cordage , ropes , plaited bands , slings and the like , of iron or steel wire , but excluding insulated electric cables : A. With fittings attached , or made up into articles for use in civil aircraft ex B. Other :  Excluding closed or semi-closed carrying cables for cable cars and reinforcing cables for pre-stressed concrete Chain and parts thereof, of iron or steel :  Articulated link chain for Galle , Renold or Morse type , of a pitch not exceeding 2 cm, excluding key chains Nails , tacks , staples , hook-nails , corrugated nails , spiked cramps , studs , spikes and drawing pins , of iron or steel , whether or not with heads of other materials , but not including such articles with heads of copper ex B. Other :  For drawing-boards and offices Bolts and nuts ( including bolt ends and screw studs), whether or not threaded or tapped , screws ( including screw hooks and screw rings), rivets , cotters , cotterpins and similar articles , of iron or steel ; washers (including spring washers) of iron or steel : A. Not threaded or tapped : ex I. Screws , nuts , rivets and washers , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm:  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , screws and rivets ex II . Other :  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , screws and rivets B. Threaded or tapped : ex I. Screws and nuts , turned from bars , rods , angles , shapes , sections or wire , of solid section , of a shank thickness or hole diameter not exceeding 6 mm:  Nuts in ordinary cast iron , cast steel and malleable cast iron , excluding those put up with screws ex II . Other :  Of ordinary cast iron , cast steel and malleable cast iron , excluding articles for fixing rails , bolts and screws , when with washers and nuts fitted thereto Springs and leaves for springs , of iron or steel :  Leaf-springs for vehicles , excluding those for railway rolling stock  Spiral springs , of wire or bars , of a diameter greater than 8 mm or of rectangular bars the smallest side of which measures more than 8 mm 20 . 10 . 88 No L 287 /73Official Journal of the European Communities CCT heading No Description ex 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating , not electrically heated , and parts thereof, of iron or steel ; air heaters and hot air distributors ( including those which can also distribute cool or conditioned air), not electrically heated , incorporating a motor-driven fan or blower , and parts thereof, of iron or steel : - Of refined , rolled or forged iron or steel 73.38 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads , gloves and the like , of iron or steel : A. Sanitary ware (excluding parts thereof) for use in civil aircraft B. Other : I. Sinks and wash basins and parts thereof, of stainless steel ex II . Other :  Excluding iron or steel wool , pot scourers and scouring or polishing pads , gloves and the like , and pressure cookers for direct steam cooking ex 74.07 Tubes and pipes and blanks therefore , of copper; hollow bars of copper :  Excluding those unworked , painted , varnished , enamelled or otherwise prepared ( including Mannesmann tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , of a wall-thickness greater than 1 mm and with a maximum interior cross-section of more than 80 mm ex 74.19 Other articles of copper :  Excluding the following articles :  Pins , sliding rings and hairpins , excluding ornamental pins , thimbles and fittings for belts , corsets and braces  Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas ) of a capacity exceeding 300 litres , whether or not lined or heat-insulated , but not fitted with mechanical or thermal equipment  Chain and parts thereof ex 76.02 Wrought bars , rods , angles , shapes and sections , of aluminium; aluminium wire  Wire rod 76.04 Aluminium foil (whether or not embossed , cut to shape , perforated , coated , printed , or backed with paper or other reinforcing material ), of a thickness (excluding any backing ) not exceeding 0,20 mm 76.06 Tubes and pipes and blanks therefore , of aluminium; hollow bars of aluminium 76.08 Structures and parts of structures ( for example , hangars and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns), of aluminium; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium 76.12 Stranded wire , cables , cordage , ropes , plaited bands and the like , of aluminium wire , but excluding insulated electric wires and cables 76.15 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of aluminium 79.01 Unwrought zinc , zinc waste and scrap : ex A. Unwrought :  Electrolytic zinc ( ingots ) with a Zn content of 99,95% or more 20. 10 . 88No L 287 / 74 Official Journal of the European Communities CCT heading No Description ex 82.01 82.02 Hand tools , the following: spades , shovels , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools ; scythes , sickles , hay knives , grass shears, timber wedges and other tools of a kind used in agriculture , horticulture or forestry:  Spades , hoes , forks and rakes , scythes and sickles Saws (non-mechanical ) and blades for hand or machine saws ( including toothless saw blades ): A. Saws (rion-mechanical ) B. Saw blades : I. Bandsaw blades ex III . Other :  Handsaw blades Hand tools , including glaziers' diamonds , not falling within any other heading of this Chapter ; blow lamps , anvils ; vices and clamps , other than accessories for , and parts of, machine tools ; portable forges ; grinding wheels with frameworks (hand or pedal operated):  Hammers , mortice chisels , stone chisels , cutters , centre-punches , chasing chisels and die stocks ex 82.04 82.05 Interchangeable tools for hand tools , for machine tools or for power-operated hand tools ( for example , for pressing , stamping , drilling , tapping , threading , boring , broaching , milling , cutting , turning , dressing , morticing or screw driving), including dies for wire drawing , extrusion dies for metal , and rock drilling bits with a working part of: ex A. Base metal :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible ), screwing dies , taps and chaser dies ex B. Metal carbides :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible), screwing dies , taps and chaser dies ex C. Diamond or agglomerated diamond :  Chisels , twist drills , spoon bits , drills , reamers (other than adjustable or extensible ), screwing dies , taps and chaser dies ex D. Other materials :  Chisels , twist drills , spoon bits , drills , reamers ( other than adjustable or extensible ), screwing dies , taps and chaser dies 82.09 Knives with cutting blades , serrated or not ( including pruning knives ), other than knives falling within heading No 82.06 , and blades therefor : ex A. Knives :  Excluding engineers' knives 82.14 Spoons , forks , fish-eaters , butter knives , ladles , and similar kitchen or tableware 82.15 Handles of base metal for articles falling within heading No 82.09 , 82.13 or 82.14 83.01 Locks and padlocks (key , combination or electrically operated), and parts thereof, of base metal ; frames incorporating locks , for handbags , trunks or the like , and parts of such frames , of base metal ; keys for any of the foregoing articles , of base metal 83.02 Base metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coachwork , saddlery , trunks , caskets and the like (including automatic door closers ); base metal hat-racks , hat-pegs , brackets and the like 20 . 10 . 88 Official Journal of the European Communities No L 287 / 75 CCT heading No Description 83.06 ex 83.09 83.13 83.15 ex 84.01 84.06 Statuettes and other ornaments of a kind used indoors , of base metal ; photograph , picture and similar frames , of base metal ; mirrors of base metal : A. Statuettes and other ornaments of a kind used indoors Clasps , frames with clasps for handbags and the like , buckles , buckleclasps , hooks , eyes , eyelets , and the like , of base metal , of a kind commonly used for clothing , travel goods , handbags or other textile or leather goods ; tubular rivets and bifurcated rivets , of base metal ; beads and spangles , of base metal :  Excluding beads and spangles , tubular rivets and bifurcated rivets Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories , of base metal Wire , rods , tubes , plates , electrodes and similar products , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering , brazing , welding or deposition of metal or of metal carbides ; wire and rods , of agglomerated base metal powder , used for metal spraying Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Excluding parts thereof Internal combustion piston engines : C. Other engines : I. Spark ignition engines of a cylinder capacity of: a ) 250 cm3 or less : ex 1 . For use jn civil aircraft :  Of a power of 25 kW or less ex 2 . Other :  Of a power of 25 kW or less and for auto-cycles of a cylinder capacity of no more than 50 cm3 b ) More than 250 cm3 : ex 1 . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 800 cm3 , Special purpose motor vehicles of heading No 87.03 :  Of a power of 25 kW or less 2 . Other : ex aa ) For use in civil aircraft :  Of a power of 25 kW or less ex bb ) Other : ^  Of a power of 25 kW or less II . Compression ignition engines : ex a ) Marine propulsion engines :  Of a power of 25 kW or less b ) Other : ex 1 . For the industrial assembly of: Agricultural walking tractors of subheading 87.01 A , Motor vehicles for the transport of persons , including vehicles designed for the transport of both passengers and goods , with a seating capacity of less than 15 , Motor vehicles for the transport of goods or materials , with an engine of a cylinder capacity of less than 2 500 cm3 , Special purpose motor vehicles of heading No 87.03 :  Of a power of 25 kW or less No L 287 / 76 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description C. II . b ) ex 2 . Other :  Of a power of 25 kW or less D. Parts : ex I. Of engines for use in civil aircraft  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings II . Of other engines : ex a) For aircraft :  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings ex b) Other :  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings Hydraulic engines and motors ( including water wheels and water turbines ) ex A. Hydraulic engines and motors and parts thereof, for use in civil aircraft :  Excluding parts B. Other hydraulic engines and motors 84.06 (cont'd) 84.07 84.10 84.11 84.15 Pumps (including motor pumps and turbo pumps ) for liquids , whether or not fitted with measuring devices ; liquid elevators of bucket , chain , screw, band and similar kinds : ex A. Delivery pumps fitted , or designed to be fitted , with a measuring device :  Parts B. Other pumps : I. For use in civil aircraft II . Other : ex a ) Pumps :  Excluding pumps for sprinklers and submersible pumps with motor attached , without ceramic or rubber lining , weighing not more than 1 000 kg each b ) Parts C. Liquid elevators of bucket , chain , screw, band and similar kinds Air pumps , vacuum pumps and air or gas compressors ( includingmotor and turbo pumps and compressors , and free-piston generators for gas turbines ); fans , blowers and the like : C. Fans , blowers and the like : ex I. For use in civil aircraft :  Weighing not more than 200 kg each , excluding parts ex II . Other :  Weighing not more than 200 kg each , excluding parts Refrigerators and refrigerating equipment (electrical and other): ex A. Refrigerators and refrigerating equipment (excluding parts thereof), for use in civil aircraft :  Excluding equipment mounted on a common base or with interdependent elements , for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and parts thereof C. Other : ex I. Refrigerators of a capacity of more than 340 litres :  Weighing more than 200 kg each 20 . 10 . 88 Official Journal of the European Communities No L 287 / 77 CCT heading No Description 84.15 (cont'd) C. ex II . Other :  Excluding equipment mounted on a common base or with interdependent elements , for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and parts thereof 84.17 Machinery, plant and similar laboratory equipment , whether or not electrically heated , for the treatment ofmaterials by a process involving a change of temperature such as heating , cooking , roasting , distilling , rectifying , sterilizing, pasteurizing , steaming, drying, evaporating , vaporizing , condensing or cooling , not being machinery or plant of a kind used for domestic purposes; instantaneous or storage water heaters , non-electrical : ex A. Machinery and equipment for the manufacture of the products mentioned in subheading 28.51 A (Euratom):  Parts ex B. Machinery and equipment specially designed for the separation of irradiated nuclear fuels , for the treatment of radioactive waste or for the recycling of irradiated nuclear fuels (Euratom):  Parts C. Heat exchange units : ex I. For use in civil aircraft :  Parts ex II . Other :  Parts D. Percolators and other appliances for making coffee and other hot drinks : ex I. Electrically heated :  Parts ex II . Other :  Parts E. Medical and surgical sterilizing apparatus : ex I. Electrically heated:  Parts ex II . Other :  Parts F. Other : ex I. Water heaters , non-electric :  For domestic use ex II . Other:  Parts ex 84.20 Weighing machinery (excluding balances of a sensitivity of 5 eg or better ) including weight-operated counting and checking machines ; weighing machine weights of all kinds :  Weighing machines , including automatic and semi-automatic balances , weighing not more than 250 kg each , excluding parts thereof 84.22 Lifting , handling , loading or unloading machinery , telphers and conveyors ( for example , lifts , hoists , winches , cranes , transporter cranes , jacks , pulley tackle , belt conveyors and teleferics ), not being machinery falling within heading No 84.23 : ex A. Machines and apparatus (excluding parts thereof), for use in civil aircraft :  Excluding winches and jacks B. Other: ex I. Machinery and mechanical applicances specially designed for dealing with highly radioactive substances (Euratom):  Excluding winches , hoists and pulley tackle , and all parts thereof ex II . Self-propelled cranes on wheels , not capable of running on rails :  Excluding parts No L 287 / 78 Official Journal of the European Communities 20 . 10 . 88 CCT heading No - Description 84.22 (cont'd) B. ex III . Rolling-mill machinery ; roller tables for feeding and removing products ; tilters and manipulators for ingots , balls , bars and slabs :  Excluding parts ex IV . Other :  Excluding winches , hoists and pulley tackle , jacks for vehicles and all parts thereof ex 84.24 Agricultural and horticultural machinery for soil preparation or cultivation ( for example , ploughs , harrows , cultivators , seed and fertilizer distributors ), lawn and sports ground rollers :  Mould boards and ploughshares , excluding those of cast iron and steel , slades , discs , skim coulters , blade-shaped and disc-shaped coulters , for ploughs ; teeth for cultivators and scarifiers , discs for sprayers ; weeding , ridging and furrowing implements , for weeding machines ex 84.27 Presses , crushers and other machinery , of a kind used in wine-making , cider-making , fruit juice preparation or the like :  Continuous crushing and stalk-removing machines and presses for grapes excluding parts thereof 84.31 Machinery for making or finishing cellulosic pulp , paper or paperboard: A. For making paper or paperboard ex B. Other : - Excluding ruling machines weighing not more than 2 000 kg each 84.36 Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling , throwing and reeling ( including weft-winding) machines 84.37 Weaving machines , knitting machines and machines for making gimped yarn , tulle , lace , embroidery, trimmings , braid or net ; machines for preparing yarns for use on such machines , including warping and warp sizing machines: ex A. Weaving machines :  Non-automatic and automatic machines weighing not more than 2 500 kg each and excluding automatic machines for cotton ex B. Knitting machines :  Flat ex C. Machines for making gimped yarn , tulle , lace , embroidery , trimmings , braid or net :  Machines weighing not more than 2 500 kg each ex 84.38 Auxiliary machinery for use with machines of heading No 84.37 ( for example , dobbies , Jacquards , automatic stop motions and shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of the present heading or with machines falling within heading No 84.36 or 84.37 ( for example , spindles and spindle flyers , card clothing, combs , extruding nipples , shuttles , healds and heald-lifters and hosiery needles ):  Excluding continuous spinning machines (grooved beams weighing not more than 2,5 kg each ; spindles , pressure cylinders , and shafts and tension pulleys for driving belts for spindles , with ball , roller or needle bearings); toothed iron or steel bands for card clothing; extruding nipples of precious metal 84.40 Machinery for washing , cleaning, drying , bleaching , dyeing , dressing , finishing or coating textile yarns , fabrics or made-up textile articles ( including laundry and dry-cleaning machinery); fabric folding , reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support ; machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather , wallpaper , wrapping paper , linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : Official Journal of the European Communities No L 287 /7920 . 10 . 88 CCT heading No Description 84.40 (cont'd) B. Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg; domestic wringers : ex I. Electrically operated :  For clothes-washing , excluding parts ex II . Other :  For clothes-washing , excluding parts ex C. Other :  Clothes-washing machines , excluding parts  Machinery for dyeing textile yarns , excluding parts Machine-tools for working metal , or metal carbides , not being machines falling within heading No 84.49 or 84.50 : C. Other machine-tools : I. Lathes : ex a ) Automated by coded information :  Parallel lathes , weighing not more than 2 000 kg each ex b ) Other :  Parallel lathes , weighing not more than 2 000 kg each 84.45 III . Planing machines : ex a ) Automated by coded information:  Weighing not more than 2 000 kg each ex b ) Other :  Weighing not more than 2 000 kg each IV . Shaping machines , sawing machines and cutting-off machines , broaching machines and slotting machines : ex a ) Automated by coded information :  Shaping machines and sawing machines weighing not more than 2 000 kg each ex b ) Other :  Shaping machines and sawing machines weighing not more than 2 000 kg each V. Milling machines and drilling machines : ex a) Automated by coded information :  Drilling machines weighing not more than 2 000 kg each ex b ) Other :  Drilling machines weighing not more than 2 000 kg each VI . Sharpening , trimming , grinding , honing and lapping , polishing or finishing machines and similar machines operating by means of grinding wheels , abrasives or polishing products : a ) Fitted with a micrometric adjusting system within the meaning of additional note 2 to this Chapter : ex 1 . Automated by coded information :  Saw-sharpening machines weighing not more than 2 000 kg each ex 2 . Other :  Saw-sharpening machines weighing not more than 2 000 kg each b ) Other : exl . Automated by coded information :  Saw-sharpening machines weighing not more than 2 000 kg each ex 2 . Other :  Saw-sharpening machines weighing not more than 2 000 kg each No L 287 / 80 20 . 10 . 88Official Journal of the European Communities CCT heading No Description Machine-tools for working wood, cork, bone , ebonite (vulcanite ), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 :  Excluding hydraulic presses weighing not more than 2 000 kg each Typewriters , other than typewriters incorporating calculating mechanisms ; cheque writing machines : A. Typewriters Machinery for sorting , screening , separating, washing , crushing , grinding or mixing earth , stone , ores or other mineral substances , in solid ( including powder and paste ) form ; machinery for agglomerating, moulding or shaping solid mineral fuels , ceramic paste , unhardened cements , plastering materials or other mineral products in powder or paste form; machines for forming foundry moulds of sand:  Grinders weighing not more than 5 000 kg each ; granulators and crushers , with or without selector sieves , weighing not more than 5 000 kg each ; fixed or moveable cement-mixers weighing not more than 2 000 kg each ; excluding parts of the machinery mentioned Machines and mechanical appliances , having individual functions , not falling within any other heading of this Chapter : ex A. For the manufacture of the products mentioned in subheading 28.51 A (Euratom):  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof ex C . Specially designed for the recycling of irradiated nuclear fuels ( for example , sintering of radio-active metal oxides , sheathing) (Euratom):  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof ex 84.47 84.51 ex 84.56 84.59 ex 84.60 84.61 ex 84.62 84.63 E. Other : ex II . Other machines and mechanical appliances :  Hydraulic presses weighing not more than 5 000 kg each and presses with mechanical transmission weighing not more than 1 000 kg each , excluding parts thereof Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides , for glass , for mineral materials ( for example , ceramic pastes , concrete or cement) or for rubber or artificial plastic materials :  Moulds for machine work Taps , cocks , valves and similar appliances , for pipes, boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves Jail , roller or needle roller bearings :  Bearings with row of balls , in which balls are not detachable manually , or in which the row of balls is not separable , or in which the faces of the two rings are aligned in the same plane , of which the external diameter is more than 36 mm but not more than 72 mm; excluding parts Transmission shafts , cranks , bearing housings , plain shaft bearings , gears and gearing ( including friction gears and gear-boxes and other variable speed gears ), flywheels , pulleys and pulley blocks , clutches and shaft couplings : ex A. For use in civil aircraft :  Reduction gears , step-up gears and speed variators B. Other :  ex II . Other :  Reduction gears , step-up gears and speed variators 20 . 10 . 88 Official Journal of the European Communities No L 287 / 81 CCT heading No Description Electrical goods of the following descriptions: generators , motors , converters (rotary or static), transformers , rectifiers and rectifying apparatus , inductors : ex A. The following goods , for use in civil aircraft : Generators , converters ( rotary or static ), transformers , rectifiers and rectifying apparatus , inductors : Electric motors of an output of not less than 0,75 kW but less than 150 kW:  Asynchronous three-phase motors ; single-phase motors ; generators , rotary or static converters (excluding rectifiers) and other motors , weighing not more than 1 00 kg each ; transformers B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed reducing , changing or step-up gear) and rotary converters : a ) Synchronous motors of an output of not more than 18 watts ex b ) Other :  Asynchronous three-phase motors ; single-phase motors ; generators , rotary converters and other motors , weighing not more than 100 kg each II . Transformers , static converters , rectifiers and rectifying apparatus ; inductors :  Transformers , rectifiers and rectifying apparatus , inductors : weighing more than 500 kg each , static converters , excluding rectifiers , weighing not more than 100 kg each Primary cells and primary batteries :  Dry Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus ; electric hairdressing appliances ( for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances ; electric heating resistors , other than those of carbon : A. Electric instantaneous or storage water heaters and immersion heaters : I. For use in civil aircraft (excluding parts ) ex II . Other :  Excluding parts B. Electric soil heating apparatus and electric space heating apparatus : I. For use in civil aircraft (excluding parts ) ex II . Other :  Excluding parts D. Electric smoothing irons E. Electro-thermic domestic appliances : I. Electric cooking stoves , ranges , ovens and food warmers (excluding parts thereof), for use in civil aircraft ex II . Other :  Hot plates , cooking stoves , ranges , and similar cooking appliances for domestic use Electrical line telephonic and telegraphic apparatus ( including such apparatus for carrier ­ current line systems): 85.01 ex 85.03 85.12 85.13 ex A. Apparatus for carrier-current line systems :  Telephonic apparatus , including parts for telephone sets and receivers ex B. Other :  Telephonic apparatus , including parts for telephone sets and receivers No L 287 / 82 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description 85.19 85.20 85.23 89.01 Electrical apparatus for making and breaking electrical circuits , for the protection ofelectrical circuits , or for making connections to or in electrical circuits (for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Non-automatic make-and-break switches , weighing not more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg each  Automatic make-and-break-switches , circuit-breakers and contactors  Parts ex B. Resistors , fixed or variable ( including potentiometers ), other than heating resistors :  Variable resistors , weighing not more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg each  Parts D. Switchboards and control panels Electric filament lamp and electric discharge lamps ( including infra-red and ultra-violet lamps); arc lamps : A. Filament lamps for lighting II . Other ex B. Other lamps :  For lighting ex C. Parts :  For electric lamps for lighting Insulated ( including enamelled or anodized) electric wire , cable , bars , strip and the like (including co-axial cable}, whether or not fitted with connectors : ex A. Ignition wiring sets and wiring sets , for use in civil aircraft :  With metallic armouring or sheathing , whether or not covered with other materials , excluding co-axial cable ex B. Other :  With metallic armouring or sheating , whether or not covered with other materials , excluding co-axial cable and submarine cable Ships , boats and other vessels not falling within any of the following headings of this Chapter : ex A. Warships :  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding air-cushion vehicles B. Other : ex I. Sea-going vessels :  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding: air-cushion vehicles ; vessels designed exclusively for sporting purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations II . Other : ex a ) Weighing 100 kg or less each :  Mechanically propelled , excluding : air-cushion vehicles ; vessels designed exclusively for sporting purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired , for their service , by pilots' corporations 20 . 10 . 88 Official Journal of the European Communities No L 287 / 83 CCT heading No Description 89.01 (cont'd) ex 90.03 ex 90.04 90.16 90.24 90.28 B. II . ex b ) Other :  Mechanically propelled , of a gross tonnage not exceeding 4 000 tonnes , excluding: air-cushion vehicles , vessels designed exclusively for sporting-purposes , acquired by legally constituted nautical associations or by members thereof; vessels acquired, for their service , by pilots' corporations Frames and mountings and parts thereof, for spectacles , pince-nez , lorgnettes , goggles and the like :  Excluding those of gold Spectacles , pince-nez , lorgnettes , goggles and the like , corrective , protecting or other :  Excluding those with frames of gold or plated metals or gold-plated or gilt and engineers' protective spectacles Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , drawing sets , slide rules , disc calculators and the like ; measuring or checking instruments , appliances and machines , not falling within any other heading of this Chapter ( for example , micrometers , callipers , gauges , measuring rods , balancing machines ); profile projectors : ex A. Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like :  Set-squares , rulers , protractors and French curves  Cases of drawing instruments , lengthening bars of compasses , compasses , mathematical drawing pens and the like Instruments and apparatus for measuring , checking or automatically controlling the flow, depth , pressure or other variables of liquids or gases , or for automatically controlling temperature ( for example , pressure gauges , thermostats , level gauges , flow meters , heat meters , automatic ovendraught regulators ), not being articles falling within heading No 90.14 : ex A. For use in civil aircraft :  Manometers B. Other : I. Manometers Electrical measuring , checking, analysing or automatically controlling instruments and apparatus : A. Electronic instruments and apparatus : ex I. For use in civil aircraft :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters ex II . Other : b ) Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters B. Other : ex I. For use in civil aircraft : Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters ex II . Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters and wattmeters Other clocks: ex A. Electric or electronic :  For standing or suspending: assembled , weighing more than 500 g; unassembled , regardless of weight ex B. Other :  For standing or suspending : assembled , weighing more than 500 g; unassembled , regardless of weight No L 287 / 84 Official Journal of the European Communities 20 . 10 . 88 CCT heading No Description Gramophone records , and other sound or similar recordings ; matrices for the production of records , prepared record blanks , film for mechanical sound recording, prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recording : B. Recorded : I. Wax recordings , discs , matrices and other intermediate forms , excluding magnetically recorded tapes : b ) Other II . Other : a ) Records : 2 . Other b ) Other recording media (tapes , wires , strips and like articles ): 1 . Magnetically recorded for the scoring of cinematograph film ex 2 . Other :  Excluding those for language teaching Chairs and other seats (other than those falling within heading No 94.02 ), whether or not convertible into beds , and parts thereof: ex A. Chairs and other seats , not leather covered (excluding parts thereof), for use in civil aircraft :  Excluding those of wood, iron or steel B. Other : ex I. Specially designed for aircraft :  Excluding those of wood , iron or steel ex II . Other :  Excluding those of wood , iron or steel , wicker and other vegetable materials 92.12 94.01 94.03 98.01 Other furniture and parts thereof: ex A. Furniture (excluding parts thereof), for use in civil aircraft :  Of base metal  Of wood , carved , veneered , waxed , polished or varnished , turned , with mould ­ ings , painted and covered with any materials other than leather or imitations thereof or fabrics containing silk and man-made textile fibres  Ofwood , inlaid , lacquered , gilt , with applique work of fine wood , decorated with metal or other materials and covered with leather and imitations thereof or with fabrics containing silk and man-made textile fibres  Of other materials , other than wicker and other vegetable materials ex B. Other furniture :  Of base metal  Of wood, carved , veneered , waxed , polished or varnished , turned , with mould ­ ings , painted and covered with any materials other than leather or imitations thereof or fabrics containing silk and man-made textile fibres  Ofwood, inlaid , lacquered , gilt , with applique work of fine wood , decorated with metal or other materials and covered with leather and imitations thereof or with fabrics containing silk and man-made textile fibres  Of other materials , other than wicker and other vegetable materials Buttons and button moulds , studs , cuff-links , and press-fasteners , including snap-fasteners and press-studs ; blanks and parts of such articles : ex A. Blanks and moulds :  Excluding cuff-links, collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres ex B. Buttons , studs , cuff-links and press-fasteners and parts thereof:  Excluding cuff-links , collar-studs and shirt-studs and other such articles of faience , crlacc silW nr rtther fpyfilp fihrps 20 . 10 . 88 Official Journal of the European Communities No L 287/ 85 CCT heading No Description 98.03 Fountain pens , stylograph pens and pencils ( including ball point pens and pencils ) and other pens , pen-holders , pencil-holders and similar holders , propelling pencil and sliding pencils ; parts and fittings thereof, other than those falling within heading No 98.04 or 98.05 : ex A. Fountain pens and stylograph pens and pencils ( including ball point , felt tipped and fibre tipped pens and pencils ): "V..  Stylograph pens and ball-point pencils ex B. Other pens , pen-holders ; propelling pencils and sliding pencils ; pencil-holders and similar holders :  Stylograph pens and ball-point pencils C. Parts and fittings : ex I. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section :  Of stylograph pens and ball-point pencils ex II . Other :  Of stylograph pens and ball-point pencils Typewriter and similar ribbons , whether or not on spools ; ink-pads , with or without boxes :  Ribbons on reels , for immediate use Mechanical lighters and similar lighters , including chemical and electrical lighters , and parts thereof, excluding flints and wicks : ex A. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm :  Neither gilt , nor silvered , nor of rolled precious metal ex B. Other :  Neither gilt , nor silvered , nor of rolled precious metal , nor of precious metal Combs , hair-slides and the like :  Of artificial plastic materials and of vulcanite ex 98.08 98.10 ex 98.12 ANNEX XIII List provided for in Article 18 applicable to Syria: same list as that applicable to all countries except Turkey . ANNEX XIV List provided for in Article 21 ( 1 ) applicable to Syria CCT heading No Description 12.08 Chicory roots , fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried , whether or not kibbled or ground , but not further prepared; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading